Exhibit 10.1

[EXECUTION VERSION]

[US$4,000,000,000 SENIOR REVOLVING CREDIT FACILITY]

 

 

 

 

LOGO [g555446g0315233509133.jpg]

CREDIT AGREEMENT

dated as of March 14, 2018

among

APACHE CORPORATION

and any Additional Borrowers party hereto,

as Borrower

THE LENDERS PARTY HERETO,

THE ISSUING BANKS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

CITIBANK, N.A.,

ROYAL BANK OF CANADA,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

GOLDMAN SACHS BANK USA,

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, and

MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS,

HSBC SECURITIES (USA) INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS BANK USA,

TD SECURITIES (USA) LLC, and

MIZUHO BANK, LTD.,

as Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.1

 

Defined Terms

     1  

SECTION 1.2

 

Classification of Loans and Borrowings

     23  

SECTION 1.3

 

Terms Generally

     23  

SECTION 1.4

 

Accounting Terms; GAAP

     24  

SECTION 1.5

 

Conversion of Foreign Currencies

     24  

SECTION 1.6

 

Interest Rates

     24  

ARTICLE II The Credits

     24  

SECTION 2.1

 

The Facility; Commitments

     24  

SECTION 2.2

 

Loans and Borrowings

     25  

SECTION 2.3

 

Requests for Borrowings

     25  

SECTION 2.4

 

Letters of Credit

     26  

SECTION 2.5

 

Funding of Borrowings

     34  

SECTION 2.6

 

Extension of Maturity Date and of Commitments

     35  

SECTION 2.7

 

Interest Elections

     37  

SECTION 2.8

 

Termination and Reduction of Commitments and Letter of Credit Commitments

     38  

SECTION 2.9

 

Repayment of Loans; Evidence of Debt

     38  

SECTION 2.10

 

Prepayment of Loans

     39  

SECTION 2.11

 

Fees

     40  

SECTION 2.12

 

Interest

     41  

SECTION 2.13

 

Alternate Rate of Interest

     42  

SECTION 2.14

 

Increased Costs

     43  

SECTION 2.15

 

Break Funding Payments

     44  

SECTION 2.16

 

Taxes

     45  

SECTION 2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     50  

SECTION 2.18

 

Mitigation Obligations; Replacement of Lenders

     52  

SECTION 2.19

 

Currency Conversion/Valuation and Currency Indemnity

     53  

SECTION 2.20

 

Defaulting Lenders

     54  

SECTION 2.21

 

Additional Borrowers

     56  

SECTION 2.22

 

Increase in Commitments

     58  

ARTICLE III Representations and Warranties

     59  

SECTION 3.1

 

Organization

     59  

SECTION 3.2

 

Authorization and Validity

     59  

SECTION 3.3

 

Government Approval and Regulation

     60  

SECTION 3.4

 

Pension and Welfare Plans

     60  

SECTION 3.5

 

Regulation U

     60  

SECTION 3.6

 

Taxes

     60  

 

i



--------------------------------------------------------------------------------

SECTION 3.7

 

Subsidiaries; Restricted Subsidiaries

     60  

SECTION 3.8

 

No Default or Event of Default

     60  

SECTION 3.9

 

Anti-Corruption Laws and Sanctions

     60  

ARTICLE IV Conditions

     61  

SECTION 4.1

 

Effectiveness

     61  

SECTION 4.2

 

All Loans and Letter of Credit Issuances

     63  

ARTICLE V Affirmative Covenants

     63  

SECTION 5.1

 

Financial Reporting and Notices

     63  

SECTION 5.2

 

Compliance with Laws

     65  

SECTION 5.3

 

Maintenance of Properties

     65  

SECTION 5.4

 

Insurance

     65  

SECTION 5.5

 

Books and Records

     65  

SECTION 5.6

 

Purposes

     65  

ARTICLE VI Financial Covenant

     66  

SECTION 6.1

 

Ratio of Total Debt to Capital

     66  

ARTICLE VII Negative Covenants

     66  

SECTION 7.1

 

Liens

     66  

SECTION 7.2

 

Mergers

     68  

SECTION 7.3

 

Asset Dispositions

     68  

SECTION 7.4

 

Transactions with Affiliates

     68  

SECTION 7.5

 

Restrictive Agreements

     68  

SECTION 7.6

 

Guaranties

     68  

ARTICLE VIII Events of Default

     69  

SECTION 8.1

 

Listing of Events of Default

     69  

SECTION 8.2

 

Action if Bankruptcy

     70  

SECTION 8.3

 

Action if Other Event of Default

     71  

SECTION 8.4

 

Application of Payments

     71  

ARTICLE IX Agents

     72  

SECTION 9.1

 

Authorization and Action

     72  

SECTION 9.2

 

Administrative Agent’s Reliance, Indemnification, Etc.

     75  

SECTION 9.3

 

Communications

     76  

SECTION 9.4

 

The Administrative Agent Individually

     77  

SECTION 9.5

 

Successor Administrative Agent

     77  

SECTION 9.6

 

Acknowledgements of Lenders and Issuing Banks

     78  

SECTION 9.7

 

Certain ERISA Matters

     79  

 

ii



--------------------------------------------------------------------------------

ARTICLE X Miscellaneous

     81  

SECTION 10.1

 

Notices

     81  

SECTION 10.2

 

Waivers; Amendments

     83  

SECTION 10.3

 

Expenses; Indemnity; Damage Waiver

     84  

SECTION 10.4

 

Successors and Assigns

     86  

SECTION 10.5

 

Survival

     89  

SECTION 10.6

 

Counterparts; Integration; Effectiveness; Electronic Execution

     90  

SECTION 10.7

 

Severability

     90  

SECTION 10.8

 

Right of Setoff

     90  

SECTION 10.9

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     91  

SECTION 10.10

 

Headings

     92  

SECTION 10.11

 

Confidentiality

     92  

SECTION 10.12

 

Interest Rate Limitation

     93  

SECTION 10.13

 

Joint and Several Obligations

     94  

SECTION 10.14

 

USA PATRIOT Act Notice

     94  

SECTION 10.15

 

NO FIDUCIARY DUTY

     94  

SECTION 10.16

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     95  

SECTION 10.17

 

NO ORAL AGREEMENTS

     95  

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

EXHIBITS:    Exhibit A    Form of Legal Opinion of Bracewell LLP Exhibit B   
Form of Compliance Certificate Exhibit C    Form of Assignment and Assumption
Exhibit D    Form of Borrowing/Interest Election Request Exhibit E    Form of
Additional Borrower Counterpart Exhibit F    Form of Additional Borrower
Termination Notice Exhibit G    Form of Notice of Commitment Increase Exhibit H
   Form of Guaranty Exhibit I    Form of Request for Letter of Credit Exhibit J
   Pre-Approved LC Forms Exhibit K-1    U.S. Tax Certificate (For Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit
K-2    U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit K-3    U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit K-4    U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) SCHEDULES:    Schedule 2.1   
Commitments Schedule 2.4    Issuing Banks and Letter of Credit Commitments
Schedule 2.4(a)    Decommissioning Security Arrangements Schedule 2.4(o)   
Existing Letters of Credit Schedule 3.7    Subsidiaries; Restricted Subsidiaries
Schedule 7.1    Liens

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 14, 2018, is among APACHE CORPORATION,
a Delaware corporation (“Apache” and, together with each other Person that
becomes an Additional Borrower pursuant to Section 2.21, “Borrower”), the
LENDERS (as defined below) party hereto, the ISSUING BANKS (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, CITIBANK, N.A., ROYAL BANK OF CANADA, HSBC
BANK USA, NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, WELLS
FARGO BANK, NATIONAL ASSOCIATION, GOLDMAN SACHS BANK USA, THE TORONTO-DOMINION
BANK, NEW YORK BRANCH, and MIZUHO BANK, LTD., as Co-Documentation Agents.

Borrower, Lenders, Issuing Banks, the Administrative Agent, and the other Agents
party hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Rating” means, as applicable to any Affiliate of an Issuing Bank, a
Bank Rating of such Affiliate which is the same or higher than such Issuing
Bank.

“Accepting Lenders” is defined in Section 2.6(c).

“Additional Borrower” means any Person which is a Borrower under this Agreement
pursuant to Section 2.21.

“Additional Borrower Counterpart” is defined in Section 2.21(a)(v).

“Additional Borrower Termination Notice” is defined in Section 2.21(c).

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Issuing Banks and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Loan” is defined in Section 2.17(f).

“Affiliate” means, with respect to a specified Person, at a given time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Parties” is defined in Section 9.3(a).

“Agents” means each of the Administrative Agent, the Syndication Agent, and the
Co-Documentation Agents.

“Agreed Currency” is defined in Section 2.19(a).

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Alternative Currency” means a non-US Dollar currency displayed by Bloomberg.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
bribery, corruption or money laundering, including, without limitation, the
Bribery Act 2010 of the United Kingdom.

“Applicable Issuing Office” means, for any Issuing Bank, the issuing office of
such Issuing Bank located in the United States, the United Kingdom or Canada
specified by Borrower in any Request for Letter of Credit, or any other issuing
office of such Issuing Bank which is requested by Borrower in any Request for
Letter of Credit and agreed by such Issuing Bank; provided that the particular
location of an issuing office located in the United States, the United Kingdom
or Canada must be mutually agreed by both the applicable Issuing Bank and
Apache.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
such office of such Lender (or of an Affiliate of such Lender) as such Lender
may from time to time specify in writing to the Administrative Agent and
Borrower as the office by which its Loans of such Type are to be made and/or
issued and maintained.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, when a
Defaulting Lender shall exist, “Applicable Percentage” (a) shall be adjusted for
purposes of Section 2.20 as set forth in Section 2.20 and (b) shall mean for any
Letters of Credit issued or increased or Loans made during such time the
percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and
adjustments due to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rating Level” means (a) at any time the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt are
equivalent ratings, the level set forth in the chart below under the heading
“Applicable Rating Level” (a “Level”) opposite the ratings under the headings
“Moody’s” and “S&P”, and (b) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
Levels, the Applicable Rating Level shall be based on the higher rating,
provided, however, that for purposes of the foregoing, (i) “³” means a rating
equal to or more favorable than; “£” means a rating equal to or less favorable
than; “>” means a rating greater than; “<” means a rating less than; (ii) in the
event that a one rating level split occurs between the Moody’s and S&P ratings,
then the rating corresponding to the higher rating shall determine the
Applicable Rating Level; (iii) in the event that more than a one rating level
split occurs between the Moody’s and S&P ratings, then the Applicable Rating
Level shall equal one level lower than the higher rating; (iv) if only one of
Moody’s and S&P shall have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the penultimate sentence of this
definition), then the Applicable Rating Level shall be the rating that is one
Level below the rating established by such party; (v) if there is no rating for
the Index Debt from Moody’s and S&P, then the Applicable Rating Level shall
equal Level V; and (vi) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rating Level shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, Apache,
the Issuing Banks and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rating Level shall be determined by reference to the
rating most recently in effect prior to such change or cessation. Changes in the
Applicable Rating Level will occur automatically without prior notice.

 

Applicable Rating Level

   Moody’s    S&P

Level I

   ³ A3    ³ A-

Level II

   Baa1    BBB+

Level III

   Baa2    BBB

Level IV

   Baa3    BBB-

Level V

   < Ba1    < BB+

 

3



--------------------------------------------------------------------------------

For example, if the Moody’s rating is Baa2 and the S&P rating is BBB-, Level III
shall apply.

“Applicant” means any Borrower who submits a Request for Letter of Credit.

“Arrangers” is defined in Section 9.1(e).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any Borrower, the chief executive
officer and/or president, the chief financial officer, the treasurer, and the
senior vice president, tax, of Apache, and any officer or employee of such
Borrower or Apache specified as such to the Administrative Agent in writing by
any of the aforementioned officers of Apache.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Rating” means, with respect to any Person, the ratings established or
deemed to have been established by Moody’s and S&P for the senior,
unsubordinated, unsecured long term debt of such Person.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or consented to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Base Rate Margin” means, for any day, the applicable rate per annum set forth
below under the caption “Base Rate Margin”, in either case, based upon the
Applicable Rating Level, applicable on such date:

 

Applicable Rating Level

   Base Rate Margin (in basis points)

Level I

   0.0 bps

Level II

   0.0 bps

Level III

   7.5 bps

Level IV

   30.0 bps

Level V

   50.0 bps

Each change in the Base Rate Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Base Rate Margin will
occur automatically without prior notice.

“Bloomberg” means Bloomberg L.P., and any nationally recognized successor
thereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the Preamble.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.3, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and, in the case of any transactions or
Letters of Credit under this Agreement involving Pounds Sterling, London,
England, are authorized or required by law to remain closed; provided that, when
used in connection with a LIBOR Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in US Dollar deposits in the
London interbank market.

 

5



--------------------------------------------------------------------------------

“Canada” means Canada and any of its provinces or territories.

“Canadian Dollars” or “C$” refers to lawful money of Canada.

“Capital” means the consolidated shareholder’s equity of Apache and its
Subsidiaries plus the consolidated Debt of Apache and its Subsidiaries, provided
that such calculation shall exclude the effects of non-cash write-downs,
impairments, and related charges occurring after June 30, 2015, including,
without limitation, those which may be required under Financial Accounting
Standards Board Accounting Standards Codification 360 or Rule 4-10 (Financial
Accounting and Reporting for Oil and Gas Producing Activities Pursuant to the
Federal Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X promulgated by the SEC or by GAAP.

“Cayman Islands” means the Cayman Islands.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq., as amended from time to time.

“Certificate of Extension” means a certificate of Apache, executed by an
Authorized Officer and delivered to the Administrative Agent, in a form
acceptable to the Administrative Agent, which requests an extension of the then
scheduled Maturity Date pursuant to Section 2.6.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty by any Governmental Authority, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.14(b)), by any
Applicable Lending Office of such Lender or any Applicable Issuing Office of
such Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if
any)) with any rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” to the extent
enacted, adopted, promulgated, or issued by any Governmental Authority or
otherwise having the force of law, regardless of the date enacted, adopted or
issued.

“Change Report Effective Date” is defined in Section 2.4(l).

“CI Lender” is defined in Section 2.22(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Co-Documentation Agents” means Citibank, N.A., Royal Bank of Canada, HSBC Bank
USA, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo
Bank, National Association, Goldman Sachs Bank USA, The Toronto-Dominion Bank,
New York Branch, and Mizuho Bank, Ltd., in their capacity as co-documentation
agents.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount set forth opposite such Lender’s name on Schedule 2.1 hereto, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8, (b)
reduced or increased from time to time pursuant to Section 2.6 or pursuant to
assignments by or to such Lender pursuant to Section 10.4, (c) increased from
time to time pursuant to Section 2.22, and (d) terminated pursuant to
Section 4.1, Section 8.2 or Section 8.3. The amount of the Commitment represents
such Lender’s maximum Credit Exposure hereunder. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.1, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
US$4,000,000,000.

“Commitment Increase” is defined in Section 2.22(a).

“Commitment Increase Effective Date” is defined in Section 2.22(b).

“Communications” is defined in Section 10.1(d).

“Consolidated Net Tangible Assets” means the total assets of Apache and its
subsidiaries as of the end of Apache’s most recent fiscal quarter for which a
consolidated balance sheet of Apache and its subsidiaries is available, minus
the sum of (i) all current liabilities (excluding the current portion of any
long-term debt) of Apache and its subsidiaries reflected on such balance sheet,
and (ii) total goodwill and other intangible assets of Apache and its
subsidiaries reflected on such balance sheet, all calculated on a consolidated
basis in accordance with GAAP.

“Consolidated Tangible Net Worth” means (i) the consolidated shareholder’s
equity of Apache and its Subsidiaries, less (ii) the amount of consolidated
intangible assets of Apache and its Subsidiaries, plus (iii) the aggregate
amount of any non-cash write downs, impairments, and related charges, on a
consolidated basis, by Apache and its Subsidiaries made since June 4, 2015.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Apache, are treated as a
single employer under Section 414(b) or 414(c) of the Internal Revenue Code or
Section 4001 of ERISA.

 

7



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum
calculated in US Dollars of the outstanding principal amount of such Lender’s
Loans and its LC Exposure at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender.

“Currency” means Pound Sterling, US Dollars and Canadian Dollars.

“Debt” of any Person means indebtedness, including capital leases, shown as debt
on a consolidated balance sheet of such Person prepared in accordance with GAAP.

“Decommissioning Security Arrangements” means those certain contractual
arrangements identified on Schedule 2.4(a).

“Declining Lenders” is defined in Section 2.6(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, as reasonably determined by the Administrative Agent
in consultation with Apache, any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit, or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, acting in good faith, to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon (i) the Administrative Agent’s receipt of such
confirmation, and (ii) compliance in full by such Lender with its funding
obligations under this Agreement as of the date of such confirmation (subject to
any exception to funding set forth in clause (a) above), or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action; provided that a
Lender shall not be a “Defaulting Lender” solely by reason of events relating to
a parent company of such Lender or solely because a governmental authority has
been appointed as receiver, conservator, trustee or custodian for such Lender,
in each case as described in clause (d) above, if and for so long as both the
Administrative Agent and Apache, each in its sole and absolute discretion, is
satisfied that such Lender will continue to perform its obligations hereunder
relating to Loans and Letters of Credit, such mutual satisfaction being
evidenced by

 

8



--------------------------------------------------------------------------------

written confirmation signed and delivered by the Administrative Agent and Apache
to the other, either of which may revoke such confirmation by written notice
delivered to the other, upon which such Lender will again be a Defaulting
Lender.

“Dollar Equivalent” means, at the time of determination thereof, (a) if such
amount is expressed in US Dollars, such amount, (b) if such amount is expressed
in an Alternative Currency, the equivalent of such amount in US Dollars
determined by using the closing rate of exchange displayed by Bloomberg on the
Business Day immediately preceding the date of determination (or if such service
ceases to be available, the equivalent of such amount in US Dollars as
determined by the Administrative Agent using a successor service or, if a
successor service is not available, any method of determination generally
available to its commercial customers which the Administrative Agent deems
appropriate in its reasonable discretion) and (c) if such amount is denominated
in a currency which is neither US Dollars nor an Alternative Currency, the
equivalent of such amount in US Dollars as determined by the Administrative
Agent using any method of determination generally available to its commercial
customers which the Administrative Agent deems appropriate in its reasonable
discretion.

“Drawing Document” means any document presented for purposes of drawing under a
Letter of Credit.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means a date agreed upon by Apache and the Administrative Agent
as the date on which the conditions specified in Section 4.1 of this Agreement
are satisfied (or waived in accordance with Section 10.2 of this Agreement).

“Effectiveness Notice” means a notice and certificate of Apache properly
executed by an Authorized Officer of Apache addressed to the Lenders and
delivered to the Administrative Agent, whereby Apache certifies satisfaction of
all the conditions precedent to the effectiveness under Section 4.1 of this
Agreement.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations, decrees, judgments, injunctions,
legally binding notices or legally binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters relating to the exposure of Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the rules,
regulations and interpretations thereunder, in each case as in effect from time
to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” is defined in Article VIII.

“Exchange Rate” means, as applicable to a particular calculation in a particular
currency, the rate of exchange, as applicable, described in subsection (b) and
(c) of the definition of “Dollar Equivalent”.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty, and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(d) and (e), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

10



--------------------------------------------------------------------------------

“Existing 2015 Credit Facility” means that certain Credit Agreement dated as of
June 4, 2015, among Apache and the lenders and agents party thereto, as amended.

“Existing 2016 Credit Facility” means that certain Credit Agreement, dated as of
February 22, 2016, among Apache and the lenders and agents party thereto.

“Existing Credit Facilities” means (a) the Existing 2015 Credit Facility and
(b) the Existing 2016 Existing Credit Facility.

“Existing Letters of Credit” is defined in Section 2.4(o).

“Facility Fee” is defined in Section 2.11(a).

“Facility Fee Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, based upon the Applicable Rating
Level applicable on such date:

 

Applicable Rating Level:

   Facility Fee Rate

Level I

   10.0 bps

Level II

   12.5 bps

Level III

   17.5 bps

Level IV

   20.0 bps

Level V

   25.0 bps

Each change in the Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. Changes in the Facility Fee Rate
will occur automatically without prior notice.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

11



--------------------------------------------------------------------------------

“Fee Payment Date” means (a) the last day of March, June, September and December
of each year and (b) the last day of the final Fee Payment Period.

“Fee Payment Period” means, initially, the period from and including the
Effective Date through and including the initial Fee Payment Date, and
thereafter, each period commencing on and including the day after a Fee Payment
Date through and including the succeeding Fee Payment Date (except that the
final Fee Payment Period for any Lender shall end on the date immediately
preceding the later of the date on which the Commitment of such Lender
terminates and its Credit Exposure has been paid in full or cash
collateralized).

“Financial Letter of Credit” means any Letter of Credit other than a Performance
Letter of Credit.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
most recent financial statements of Apache and its Subsidiaries delivered to the
Lenders pursuant hereto.

“Good Faith” means honesty in fact in the conduct of the transaction concerned.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranty” means a Guaranty by Apache in favor of the Lenders, the Issuing
Banks, and the other Lender Parties (as defined therein), in substantially the
form of Exhibit H or any other form approved by the Administrative Agent, as
such Guaranty may from time to time be amended, supplemented, restated,
reaffirmed or otherwise modified.

“Hazardous Material” means (a) any “hazardous substance,” as defined by CERCLA;
(b) any “hazardous waste,” as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other Environmental
Law.

“Highest Lawful Rate” is defined in Section 10.12.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Impacted Interest Period” is defined in the definition of “LIBO Rate.”

 

12



--------------------------------------------------------------------------------

“Indebtedness” of any Person means all (i) Debt, and (ii) guaranties or other
contingent obligations in respect of the Debt of any other Person.

“Indemnified Taxes” means Taxes, other than Excluded Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of Apache that is not guaranteed by any other
Person or subject to any other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, or (c) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, with respect to clause (c), such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans, Commitments
or Letter of Credit Commitments, (y) is managed by a professional advisor, who
is not such natural person or a relative thereof, having significant experience
in the business of making or purchasing commercial loans, and (z) has assets
greater than US$25,000,000 and a significant part of its activities consist of
making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided, further, that upon the occurrence and
during the continuance of an Event of Default, any Person (other than a Lender)
shall be an Ineligible Institution if after giving effect to any proposed
assignment to such Person, such Person would hold more than 25% of the then
outstanding Credit Exposure, Commitments or Letter of Credit Commitments, as the
case may be.

“Instructions” means inquiries, communications and instructions (whether oral,
telephonic, written, electronic mail or transmission, facsimile or other)
regarding a Letter of Credit and each Request for Letter of Credit (and the term
“Request for Letter of Credit” is subsumed within the term “Instruction”).

“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.7, in substantially the form of Exhibit D
or any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any LIBOR
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBOR Borrowing with an Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at intervals of three (3) months’ duration
after the first (1st) day of such Interest Period.

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day, or, with the consent of the Administrative Agent, such other
day, in the calendar month that is one, two, three or six months or one week
thereafter or any other period agreeable to all Lenders, in each case as
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Borrowing only, such next
succeeding Business Day would fall in the

 

13



--------------------------------------------------------------------------------

next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for US Dollars) that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period (for which that LIBO Screen Rate is available for US
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each Lender identified on Schedule 2.4 with such Person
having a Letter of Credit Commitment as identified on Schedule 2.4 and (b) any
other Lender that shall have become an Issuing Bank, in its sole discretion,
hereunder as provided in Section 2.4(j), as applicable, each in its capacity as
an issuer of Letters of Credit hereunder; provided, however, that such Persons
shall not have ceased to be an Issuing Bank as provided in Section 2.4(k);
provided further that no such Lender shall be required to provide Letters of
Credit in excess of its Letter of Credit Commitment. The Issuing Banks may, in
their discretion, and with the approval of Apache, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Banks with an
Acceptable Rating, in which case the term “Issuing Bank” shall include any such
Affiliates with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.4 with respect to such Letters of Credit).
Each reference herein to the “Issuing Bank” in connection with a Letter of
Credit or other matter shall be deemed to be a reference to the relevant Issuing
Bank with respect thereto.

“Issuing Bank LC Report” is defined in Section 2.4(l).

“JPMorgan” means JPMorgan Chase Bank, N.A.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) at such time, (i) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in US Dollars,
and (ii) the aggregate undrawn amount of all outstanding Letters of Credit
denominated in a currency other than US Dollars (subject to adjustment pursuant
to Section 2.19(b) for non-US Dollar Letters of Credit), plus (b) (i) the
aggregate amount of all LC Disbursements denominated in US Dollars, and (ii) the
aggregate amount of all LC Disbursements denominated in a currency other than US

 

14



--------------------------------------------------------------------------------

Dollars (subject to adjustment pursuant to Section 2.19(b) for non-US Dollar
Letters of Credit), in each case that have not yet been reimbursed by or on
behalf of Borrower at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time. The LC
Exposure of any Issuing Bank at any time shall be the total LC Exposure at such
time for all Letters of Credit issued by such Issuing Bank.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount set forth opposite such Issuing Banks’s name on Schedule 2.4 hereto,
or if an Issuing Bank has entered into an Assignment and Assumption, the amount
set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent, or such other amount as may be
mutually agreed in writing between any Issuing Bank and Borrower, as such
commitment may be reduced from time to time pursuant to the terms of
Section 2.4.

“Letter of Credit Fees” means, with respect to any Letter of Credit, the letter
of credit commission set forth in Section 2.11(b) as well as customary fronting,
administrative, issuance, amendment, payment and negotiation charges negotiated
with the applicable Issuing Bank.

“Letter of Credit Suspension Notice” is defined in Section 2.4(b).

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for US Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion, provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“LIBOR Margin” means, for any day, the applicable rate per annum set forth below
under the caption “LIBOR Margin”, in either case, based upon the Applicable
Rating Level, applicable on such date:

 

Applicable Rating Level

   LIBOR Margin (in basis points)

Level I

   90.0 bps

Level II

   100.0 bps

Level III

   107.5 bps

Level IV

   130.0 bps

Level V

   150.0 bps

Each change in the LIBOR Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. Changes in the LIBOR Margin will occur
automatically without prior notice.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or security
interest of any kind, granted or created to secure Indebtedness; provided,
however, that, with respect to any prohibitions of Liens on Property, the
following transactions shall not be deemed to create a Lien to secure
Indebtedness: (i) production payments and (ii) liens required by statute and
created in favor of U.S. governmental entities to secure partial, progress,
advance, or other payments intended to be used primarily in connection with air
or water pollution control.

“Loan” means any loan made by the Lenders to Borrower pursuant to this
Agreement.

“Loan Document” means this Agreement, any Guaranty, any Borrowing Request, any
Interest Election Request, any Request for Letter of Credit, any Letter of
Credit, any Assignment and Assumption, any Additional Borrower Counterparty, any
Additional Borrower Termination Notice, any Notice of Commitment Increase, any
election notice, the agreement with respect to fees described in
Section 2.11(c), and each other agreement, document or instrument delivered by
Borrower or any other Person in connection with this Agreement, as such may be
amended, restated, supplemented or otherwise modified from time to time.

“Material Adverse Effect” means, as to any matter, that such matter could
reasonably be expected to materially and adversely affect the assets, business,
properties, condition (financial or otherwise) of Apache and its Subsidiaries
taken as a whole. No matter shall be considered to result, or be expected to
result, in a Material Adverse Effect unless such matter causes Apache and its
Subsidiaries, on a consolidated basis, to suffer a loss or incur a cost equal to
at least ten percent (10%) of Apache’s Consolidated Tangible Net Worth.

 

16



--------------------------------------------------------------------------------

“Maturity Date” the earliest of:

(a)    The Original Maturity Date, or such other later date as may result from
any extension requested by Apache and consented to by some or all of the Lenders
pursuant to Section 2.6;

(b)    The date on which the Commitments and Letter of Credit Commitments are
terminated in full or reduced to zero pursuant to Section 2.8; and

(c)    The date on which the Commitments and Letter of Credit Commitments
otherwise are terminated in full and reduced to zero pursuant to the terms of
Section 4.1, Section 8.2 or Section 8.3.

Upon the occurrence of any event described in clause (b) or (c), the Commitments
and Letter of Credit Commitments shall terminate automatically and without any
further action.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency in the United States.

“New Funds Amount” means the amount equal to the product of a CI Lender’s
increased Commitment or a CI Lender’s new Commitment (as applicable) represented
as a percentage of the aggregate Commitments after giving effect to the
Commitment Increase, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to the Commitment Increase, if any, as
of a Commitment Increase Effective Date (without regard to any increase in the
aggregate principal amount of Loans as a result of borrowings made after giving
effect to the Commitment Increase on such Commitment Increase Effective Date).

“Non-Agreed Currency” is defined in Section 2.19(b).

“Non-Defaulting Lender” is defined in Section 2.17(f).

“Notice of Commitment Increase” is defined in Section 2.22(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means, at any time, the sum of (i) the outstanding principal
amount of any Loans plus (ii) all outstanding LC Disbursements plus (iii) all
accrued and unpaid interest, Facility Fees, Letter of Credit Fees and other fees
due pursuant to Section 2.11 plus (iv) all other obligations of any Borrower or
any Subsidiary to any Lender or any Agent, whether or not contingent, arising
under or in connection with any of the Loan Documents.

 

17



--------------------------------------------------------------------------------

“Original Maturity Date” means March 14, 2023.

“Other Currency” is defined in Section 2.19(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant Register” is defined in Section 10.4(g).

“Participants” is defined in Section 10.4(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Borrower or any
corporation, trade or business that is, along with Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Performance Letter of Credit” means any Letter of Credit issued as an
irrevocable undertaking to make payment triggered by a failure to perform a
nonfinancial contractual obligation, including, without limitation, any Letter
of Credit issued (a) to ensure the performance of services or the delivery of
goods or (b) primarily for the purpose of securing

 

18



--------------------------------------------------------------------------------

performance obligations of Borrower or any Subsidiary to Governmental
Authorities, including clean-up and remediation obligations, provided that, for
the avoidance of doubt and without limiting the foregoing, no Performance Letter
of Credit shall secure or otherwise support any Indebtedness for borrowed money.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, joint venture, partnership, association, trust,
company, firm, Governmental Authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in Section 10.1(d).

“Pound Sterling” or “GBP” refers to lawful money of the United Kingdom.

“Pre-Approved LC Form” means any one of the various pre-approved forms of Letter
of Credit attached as Exhibit J, including completion changes and other
non-substantive changes to such forms, including, without limitation, changes to
expiry dates, in order to conform such Letter of Credit to requirements therefor
in the applicable Security Arrangement; any substantive changes to such
pre-approved forms must be acceptable to the applicable Issuing Bank in its
reasonable discretion.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City, or, if Administrative Agent ceases to quote such rate,
the rate of interest last quoted by Bloomberg as the “Prime Rate” in the U.S.
or, if Bloomberg ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent in its reasonable discretion) or any similar release
by the Federal Reserve Board (as determined by the Administrative Agent in its
reasonable discretion). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“Property” means (i) any property owned or leased by Apache or any Subsidiary,
or any interest of Apache or any Subsidiary in property, which is considered by
Apache to be capable of producing oil, gas, or minerals in commercial
quantities, (ii) any interest of Apache or any Subsidiary in any refinery,
processing or manufacturing plant owned or leased by Apache or any manufacturing
plant owned or leased by Apache or any Subsidiary, (iii) any interest of Apache
or any Subsidiary in all present and future oil, gas, other liquid and gaseous
hydrocarbons, and other minerals now or hereafter produced from any other
Property or to which Apache or any Subsidiary may be entitled as a result of its
ownership of any Property, and (iv) all real and personal assets owned or leased
by Apache or any Subsidiary used in the drilling, gathering, processing,
transportation, or marketing of any oil, gas, and other hydrocarbons or
minerals, except (a) any such real or personal assets related thereto employed
in transportation, distribution or marketing or (b) any interest of Apache or
any Subsidiary in, any refinery, processing or manufacturing plant, or portion
thereof, which property described in clauses (a) or (b), in the opinion of the
board of directors of Apache, is not a principal plant or principal facility in
relation to the activities of Apache and its Subsidiaries taken as a whole.

 

19



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to the Commitment Increase that does not increase its
respective Commitment as a result of the Commitment Increase and whose relative
percentage of the Commitments shall be reduced after giving effect to such
Commitment Increase.

“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).

“Register” is defined in Section 10.4(c).

“Regulation U” means any of Regulations T, U or X of the Board from time to time
in effect and shall include any successor or other regulations or official
interpretations of said Board or any successor Person relating to the extension
of credit for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Lenders” is defined in Section 2.6(c)(i).

“Request for Letter of Credit” means a request by Borrower for a Letter of
Credit in accordance with Section 2.4(b), in substantially the form of Exhibit I
or any other form approved by the applicable Issuing Bank.

“Requested Currency” means, at any time with respect to a Request for Letter of
Credit, either a Currency or any other lawful currency that is readily available
and freely transferable and convertible into US Dollars which is requested by
Apache and consented to by the applicable Issuing Bank.

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Credit Exposures and unused Commitments representing at least 51% of the sum of
the aggregate Credit Exposure and unused Commitments at such time; provided that
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower or an
Affiliate of the Borrower shall be disregarded.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

“Restricted Subsidiary” means any Subsidiary of Apache that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada or is otherwise designated by Apache in writing to the
Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person or vessel with whom
Borrower cannot do business due to the person or vessel being listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person with whom Borrower cannot do business due to the Person operating,
organized or resident in a Sanctioned Country or (c) any Person that Borrower
knows is owned 50 percent or more by any Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Security Arrangements” means any of the Decommissioning Security Arrangements
or any other arrangement requiring that a Borrower issue a letter of credit or
otherwise provide security.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
rating agency.

“Standard Letter of Credit Practice” means, for an Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which such
Issuing Bank issued the applicable Letter of Credit or for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be. Such
practices shall be (i) of banks that regularly issue Letters of Credits in the
particular city and (ii) required or expressly permitted under the UCP 600 or
the ISP 98, as chosen in the applicable Letter of Credit.

“Status Report Effective Date” is defined in Section 2.4(l).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the applicable maximum reserve percentages (including
any basic, marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such

 

21



--------------------------------------------------------------------------------

reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person, at a given time, any
corporation, partnership, limited liability company or other similar entity of
which more than 50% of the outstanding capital stock (or other equity) having
ordinary voting power to elect a majority of the board of directors, managers or
similar governing body or management of such corporation, partnership, limited
liability company or entity (irrespective of whether or not at the time capital
stock (or other equity) or any other class or classes of equity of such
corporation, partnership, limited liability company or entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person.

“Subsidiary” means any subsidiary of Apache; provided, however, that in all
events the following Persons shall not be deemed to be Subsidiaries of Apache or
any of its Subsidiaries: Apache Offshore Investment Partnership, a Delaware
general partnership, and Apache Offshore Petroleum Limited Partnership, a
Delaware limited partnership.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by Apache of this
Agreement and by each Borrower of the other Loan Documents to which it is a
party, the borrowing of Loans and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“2017 Financials” is defined in Section 4.1(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (a LIBOR Loan) or the
Alternate Base Rate.

“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

“UN Convention” means the United Nations Convention on Independent Guarantees
and Standby Letters of Credit.

“United Kingdom” or “UK” means the United Kingdom and any country which makes up
a part thereof.

 

22



--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unrestricted Subsidiary” means any Subsidiary of Apache that is not a
Restricted Subsidiary.

“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“US Dollars” or “$” or “US$” refers to lawful money of the United States of
America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(3).

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).

SECTION 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

23



--------------------------------------------------------------------------------

SECTION 1.4    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Apache
notifies the Administrative Agent that Apache requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Apache that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect (i) to any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

SECTION 1.5    Conversion of Foreign Currencies.

(a)    The Administrative Agent shall determine the Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Administrative
Agent shall be conclusive absent manifest error using the procedure set forth in
the definition of “Dollar Equivalent” and Section 1.5(b). The Administrative
Agent may, but shall not be obligated to, rely on any determination made by any
Borrower in any document delivered to the Administrative Agent.

(b)    The Administrative Agent may set up appropriate rounding off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole US Dollar or cent to ensure amounts owing by any party hereunder or
that otherwise need to be calculated or converted hereunder are expressed in
whole US Dollars or in whole cents, as may be necessary or appropriate.

SECTION 1.6    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II

The Credits

SECTION 2.1    The Facility; Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Loans in US Dollars to Borrower and
to acquire participations in Letters of Credit hereunder from time to time
during the Availability Period in

 

24



--------------------------------------------------------------------------------

an aggregate principal amount up to, but not to exceed, the amount of such
Lender’s Commitment, provided that such Loans and Letter of Credit
participations will not result in (a) such Lender’s Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Credit Exposures exceeding
the total Commitments. Subject to the conditions set forth herein, Borrower may
borrow, prepay and reborrow Loans. Apache shall be liable for all Obligations.
Any Additional Borrower shall be severally liable for all Obligations which it
incurs as further set forth in Section 10.13.

SECTION 2.2    Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or LIBOR Loans in US Dollars as Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 (including any continuation or
conversion of existing Loans made in connection therewith). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of US$1,000,000 and not less than US$5,000,000
(including any continuation or conversion of existing Loans made in connection
therewith); provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments, or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.4(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) LIBOR Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.3    Requests for Borrowings. To request a Borrowing, Borrower shall
notify the Administrative Agent of such request in writing or by telephone
(a) in the case of a LIBOR Borrowing, not later than 1:00 p.m., New York time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.4(e) may be given not later than 12:00 p.m. (noon), New York City
time. Any such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Borrowing Request

 

25



--------------------------------------------------------------------------------

signed by Borrower. Each telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.2:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;
and

(iv)    in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4    Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions set forth herein,
Borrower may request the issuance of Letters of Credit for its own account and
Apache may request the issuance of Letters of Credit for the account of any
Subsidiary, in either a Pre-Approved LC Form or any other form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period by submitting a
Request for Letter of Credit which shall be irrevocable, and (subject to the
conditions set forth in Section 4.2), the applicable Issuing Bank will issue
such Letters of Credit from an Applicable Issuing Office. Letters of Credit
shall be denominated in the applicable Requested Currency; provided, however,
that a Letter of Credit not denominated in US Dollars is subject to adjustment
of applicable amounts and thresholds pursuant to Section 2.19(b). Apache
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of fees due
under Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
agreement submitted to, or entered into with, any Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Issuing Bank’s records of the content of any Instruction shall be conclusive
absent manifest error. An Issuing Bank may transmit a Letter of Credit and any
amendment thereto by S.W.I.F.T. message and thereby bind Applicant directly and
as indemnitor to the S.W.I.F.T. rules, including rules obligating Applicant or
Issuing Bank to pay charges. An Issuing Bank shall be under no obligation to
issue any Letter of Credit if any order, judgment or decree of any Governmental
Authority shall by its terms enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law, rule, regulation of, or treaty among, one or
more

 

26



--------------------------------------------------------------------------------

Governmental Authorities applicable to such Issuing Bank or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or direct that such Issuing
Bank refrain from the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and for
which such Issuing Bank is not otherwise compensated hereunder.

(b)    Procedure for Requesting a Letter of Credit. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), a Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to an Issuing Bank with a notice copy to the
Administrative Agent (reasonably, but no less than four (4) Business Days, in
advance of the requested date of issuance, amendment, renewal or extension) a
Request for Letter of Credit requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit will become effective,
the date on which such Letter of Credit is to expire (which shall comply with
Section 2.4(c) below), the amount and Requested Currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit,
Apache shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure of such
Issuing Bank shall not exceed its Letter of Credit Commitment, (ii) the LC
Exposure shall not exceed the lesser of (A) aggregate Letter of Credit
Commitments and (B) US$3,000,000,000, (iii) the total Credit Exposure shall not
exceed the total Commitments and (iv) following the effectiveness of any
Maturity Date extension request, the LC Exposure in respect of all Letters of
Credit having an expiration date after the previously effective Maturity Date
shall not exceed the aggregate Commitments of the consenting Lenders extended
pursuant to Section 2.6; provided that an Issuing Bank shall not issue, amend,
renew or extend any Letter of Credit (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not effect an
extension, or increase the stated face amount, of such Letter of Credit) if it
shall have been notified by the Administrative Agent at the written request of
the Required Lenders that a Default or an Event of Default has occurred and is
continuing and that, as a result, no further Letters of Credit shall be issued
by it (a “Letter of Credit Suspension Notice”); provided, however, that such
Issuing Bank shall have received such Letter of Credit Suspension Notice no less
than four (4) Business Days prior to the issuance of any Letter of Credit. Each
determination as to whether a Letter of Credit constitutes a Financial Letter of
Credit or a Performance Letter of Credit shall be made by the Administrative
Agent and the applicable Issuing Bank, acting reasonably and, once made, shall
be conclusive and binding upon Borrower, the Lenders and the Issuing Banks.

(c)    Letter of Credit Tenor. Each Letter of Credit shall expire at or prior to
the close of business not later than the earlier of (i) the date one (1) year
after the date of effectiveness of such Letter of Credit; provided that the date
of effectiveness of such Letter of Credit shall be a date no longer than 40 days
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after the expiration date in effect
immediately

 

27



--------------------------------------------------------------------------------

preceding such renewal or extension) and (ii) the then effective Maturity Date;
provided that any Letter of Credit may provide for the renewal thereof for
additional periods (which shall in no event extend beyond the date referred to
in clause (ii) above) upon notice by the applicable Borrower delivered to the
Issuing Lender not less than ten (10) days before the then effective expiration
date. Notwithstanding the foregoing, any Letter of Credit issued hereunder may,
in the sole discretion of the applicable Issuing Bank, expire after the Maturity
Date for one additional extension period but on or before the date that is one
year after the Maturity Date, provided that Borrower hereby agrees that it shall
provide cash collateral in an amount in the same Currency of issuance of such
Letter of Credit equal to 102% of the LC Exposure plus 100% of the Letter of
Credit Fees for the period up to the extended expiration date in respect of any
such outstanding Letter of Credit to the applicable Issuing Bank at least five
(5) days prior to the Maturity Date, which such amount shall be (i) deposited by
Borrower in an account in the name of Borrower at, and for the benefit of, such
Issuing Bank and (ii) held by such Issuing Bank for, and until, the satisfaction
of Borrower’s reimbursement obligations in respect of such Letter of Credit
until the expiration of such Letter of Credit. The Issuing Bank shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the deposit or through the
investment of such deposits, which investments, if any, shall be made by the
Issuing Bank, at its option and reasonable discretion, in consultation with
Borrower, and at Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Notwithstanding anything to the contrary set forth herein, any
Letter of Credit issued with an expiration date beyond the Maturity Date shall,
to the extent of any undrawn amount remaining thereunder on the Maturity Date,
cease to be a “Letter of Credit” outstanding under this Agreement for purposes
of the Lenders’ obligations to participate in Letters of Credit pursuant to
Section 2.4(d). For the avoidance of doubt, if the Maturity Date shall be
extended pursuant to Section 2.6, “Maturity Date” as referenced in this sentence
shall refer to the Maturity Date as extended pursuant to Section 2.6; provided
that, notwithstanding anything in this Agreement (including Section 2.6 hereof)
or any other Loan Document to the contrary, the Maturity Date and the
Availability Period, as such terms are used in reference to any Issuing Bank or
any Letter of Credit issued thereby, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank. If Borrower
is required to provide an amount of cash collateral pursuant to this
Section 2.4(c), such amount including any accumulated interest or profit (to the
extent not applied as aforesaid) shall be returned to Borrower within three
(3) Business Days after the expiration of all Letters of Credit secured by such
amounts and the repayment of any LC Disbursements made in respect thereof, and,
to the extent applicable, any lien related to the cash collateral shall be
released by the Issuing Bank.

(d)    Issuance of Letters of Credit. By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Lender, and each such Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Equivalent amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, the Dollar Equivalent of such LC Disbursement equal to such
Lender’s Applicable Percentage of such LC Disbursement made by such Issuing Bank
and not reimbursed by Borrower on the applicable date due as

 

28



--------------------------------------------------------------------------------

provided in Section 2.4(e), or of any reimbursement payment required to be
refunded to Borrower for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit (provided that such Letter of Credit shall expire no later
than the date set forth in Section 2.4(c)), or the occurrence and continuance of
a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)    Repayment of Drawings. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrower shall reimburse or cause
reimbursement of such LC Disbursement by paying or causing to be paid to the
Administrative Agent an amount equal to such LC Disbursement in the same
currency as such LC Disbursement not later than 2:00 p.m., New York City time,
on the second Business Day immediately following the date on which Borrower
shall have received notice of such LC Disbursement; provided that Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with a Borrowing in the Dollar
Equivalent of the amount of such LC Disbursement and, to the extent so financed,
Borrower’s obligation to make such payment or cause it to be made shall be
discharged and replaced by the resulting Borrowing. To the extent such payment
is so financed or Borrower fails to make such payment or cause it to be made
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from Borrower in the Dollar Equivalent amount
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the Dollar Equivalent amount of such payment
then due from Borrower in US Dollars, in the same manner as provided in
Section 2.5 with respect to Loans made by such Lender (and Section 2.5 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from Borrower or any Subsidiary pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve Borrower of its obligation to
reimburse such LC Disbursement.

(f)    Obligations; Limitation on Liability. To the extent permitted by
applicable law, Borrower’s obligation to reimburse LC Disbursements as provided
in Section 2.4(e) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) the honoring of a presentation under any Letter of Credit which on its face
substantially complies

 

29



--------------------------------------------------------------------------------

with the terms of such Letter of Credit, (v) the honoring of a presentation of
any Drawing Documents which appear on their face to have been signed, presented
or issued (X) by any purported successor or transferee of any beneficiary or
other party required to sign, present or issue the Drawing Documents or
(Y) under a new name of the beneficiary, (vi) acceptance as a draft of any
written or electronic demand or request for payment under a Letter of Credit,
even if nonnegotiable or not in the form of a draft, and may disregard any
requirement that such draft, demand or request bear any or adequate reference to
the Letter of Credit, (vii) the identity or authority of any presenter or signer
of any Drawing Document or the form, accuracy, genuineness, or legal effect of
any presentation under any Letter of Credit or of any Drawing Documents,
(viii) the disregarding of any non-documentary conditions stated in any Letter
of Credit, (ix) acting upon any Instruction which it, in Good Faith, believes to
have been given by a Person authorized to give such instruction, (x) any delay
in giving or failing to give any notice, (xi) any acts, omissions or fraud by,
or the solvency of, any beneficiary, (xii) any breach of contract between the
beneficiary and Applicant or any of the parties to the underlying transaction,
(xiii) any assertion or waiver of any provision of the UCP 600 or ISP 98 which
primarily benefits an issuer of a letter of credit, including, any requirement
that any Drawing Document be presented to it at a particular hour or place,
(xiv) any payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under the Standard Letter
of Credit Practice applicable to it, (xv) any acting or failing to act as
required or expressly permitted under Standard Letter of Credit Practice (or in
the case of other independent undertakings or guarantees, the UN Convention)
applicable to where it has issued, confirmed, advised or negotiated such Credit,
as the case may be, or (xvi) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.4, constitute a legal or equitable discharge of, or provide a
right of setoff against, Borrower’s obligations hereunder. To the extent
permitted by applicable law, neither the Administrative Agent, the Lenders nor
any of the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing provisions of this Section 2.4(f) shall not be
construed to excuse any Issuing Bank from liability to Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable law) suffered by Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment

 

30



--------------------------------------------------------------------------------

upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit. If, at the applicable Issuing Bank’s and
Administrative Agent’s discretion, a Letter of Credit is to be governed by a law
other than (i) that of the State of New York or (ii) the law specified in a
Pre-Approved LC Form, Issuing Bank shall not be liable for any costs, losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for the Issuing Bank resulting
from any act or omission by Issuing Bank in accordance with the UCP or the ISP,
as applicable, and Applicant shall indemnify Issuing Bank for all such costs,
losses, claims, damages, liabilities and related expenses, subject to
Section 10.3(d).

(g)    LC Disbursements. The applicable Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and Borrower by telephone or electronic mail
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h)    Interest. If an Issuing Bank shall make any LC Disbursement, then, unless
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrower reimburses such LC Disbursement, at the rate of interest
per annum then applicable to ABR Loans; provided that, if Borrower fails to
reimburse such LC Disbursement by the date that is three (3) Business Days
following the date such reimbursement is due pursuant to Section 2.4(e), then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to Section 2.4(e) to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

(i)    Cash Collateralization in Event of Default. If any Event of Default
described in Section 8.1(a) shall occur and be continuing, Borrower shall,
within three (3) Business Days after Borrower receives notice from the
Administrative Agent at the request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the applicable Issuing Bank and the Lenders, an amount in cash in
US Dollars equal to Dollar Equivalent of the aggregate LC Exposure plus
estimated Letter of Credit Fees for the period up to the current maturity
(without any renewal) for any outstanding Letter of Credit; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the (i) occurrence of any Event of Default with
respect to Borrower described in Section 8.1(g) or (ii) acceleration of the
maturity of the Loans and termination of the Commitments and Letter of Credit
Commitments pursuant to Section 8.3. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement in accordance with this paragraph.
The

 

31



--------------------------------------------------------------------------------

Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of Borrower under
this Agreement. If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount
including any accumulated interest or profit (to the extent not applied as
aforesaid) shall be returned to Borrower within five (5) Business Days after the
earlier of (i) all Events of Default have been cured or waived or
(ii) expiration of all Letters of Credit secured by such amounts and the
repayment of any LC Disbursements made in respect thereof, and, to the extent
applicable, any lien related to the cash collateral shall be released by the
Administrative Agent.

(j)    Designation of Additional Issuing Banks. Apache may, at any time and from
time to time, upon notice to the Administrative Agent, designate as Issuing
Banks one or more Lenders that agree to serve, in such Lender’s sole discretion,
in such capacity as provided below. The acceptance by a Lender of an appointment
as an Issuing Bank hereunder shall be evidenced by an agreement, which shall be
in form and substance reasonably satisfactory to such Issuing Bank, executed by
Apache, the Administrative Agent and such Issuing Bank, including a sublimit for
the aggregate amount of Letters of Credit it is willing to issue (which amount
will be the Letter of Credit Commitment of such Issuing Bank), and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.
Notwithstanding anything to the contrary contained herein, any Issuing Bank may
resign as an Issuing Bank under this Agreement at any time that such Issuing
Bank has no Letters of Credit issued and outstanding under this Agreement;
provided that (i) any resignation by such Issuing Bank as such shall be subject
to Apache’s prior written acknowledgement and acceptance, and (ii) any
assignment by a Lender that is an Issuing Bank of its Letter of Credit
Commitment shall be subject to Apache’s prior written consent, which
acknowledgement and acceptance or consent, as applicable, may be withheld by
Apache in its sole and absolute discretion unless and until one or more Issuing
Banks or additional Issuing Banks with the same or higher Bank Rating and which
are eligible and able to issue Letters of Credit that comply in all respects
with the requirements of the Security Arrangements assume and become obligated
for the Letter of Credit Commitment of the resigning or assigning Issuing Bank,
and in such event, Apache shall not unreasonably withhold its acknowledgment and
acceptance or consent, as applicable; provided, however, notwithstanding the
foregoing, if there is a Change of Law which prohibits an Issuing Bank from
acting as an Issuing Bank under this Agreement, then such Issuing Bank shall be
permitted to resign as an Issuing Bank at any time thereafter that such Issuing
Bank has no Letters of Credit issued and outstanding under the Credit Agreement.

(k)    Termination of Issuing Banks. Apache may terminate the appointment of any
Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such

 

32



--------------------------------------------------------------------------------

Issuing Bank, with a copy to the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the tenth (10th) Business Day following the date
of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, Borrower shall pay all
unpaid Letter of Credit Fees accrued for the account of the terminated Issuing
Bank. Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit. Without limiting the foregoing, following the delivery by
Apache of any notice of termination in respect of any Issuing Bank (and
regardless of whether such notice has become effective), such Issuing Bank shall
have no obligation to issue, amend, renew or extend any Letter of Credit.

(l)    Issuing Bank Reporting. Each Issuing Bank acknowledges and agrees that it
will provide a report (“Issuing Bank LC Report”) to Administrative Agent on
(i) the same date of issuance, amendment, or cancellation of any Letter of
Credit, which report shall be deemed effective as of the date of such issuance,
amendment, or cancellation (the “Change Report Effective Date”) and (ii) on the
first (1st) Business Day following the end of each calendar month, which report
shall be deemed effective as of the last day of such calendar month (the “Status
Report Effective Date”). Each Issuing Bank LC Report shall provide as of the
effective date of such report (i) the face amount, the amount of any drawings,
the undrawn amount and any other relevant information for all Letters of Credit
issued by such Issuing Bank, (ii) the LC Exposure of such Issuing Bank,
calculated on a daily basis for each day since the most recently delivered
Issuing Bank LC Report, with the amounts set forth in the currency of issuance
of such Letters of Credit, and (iii) any additional information reasonably
requested by Administrative Agent.

(m)    Electronic Transmissions. Each Issuing Bank is authorized to accept and
process any Request for Letter of Credit and any amendments, transfers,
assignments of proceeds, Instructions, consents, waivers and all documents
relating to the Letter of Credit or the Request for Letter of Credit which are
sent to such Issuing Bank by electronic transmission, including S.W.I.F.T.,
electronic mail, facsimile, courier, mail or other computer generated
telecommunications and such electronic communication shall have the same legal
effect as if written and shall be binding upon and enforceable against
Applicant. Each Issuing Bank may, but shall not be obligated to, require
authentication of such electronic transmission or that such Issuing Bank
receives original documents prior to acting on such electronic transmission. If
it is a condition of the Letter of Credit that payment may be made upon receipt
by an Issuing Bank of an electronic transmission advising negotiation, Applicant
hereby agrees to reimburse applicable Issuing Bank on demand for the amount
indicated in such electronic transmission advice, and further agrees to hold
such Issuing Bank harmless if the documents fail to arrive, or if, upon the
arrival of the documents, such Issuing Bank should determine that the documents
do not comply with the terms and conditions of the Letter of Credit.

 

33



--------------------------------------------------------------------------------

(n)    Standby Letters of Credit.

(i)    Installments. If a Letter of Credit is issued subject to UCP 600, unless
otherwise agreed, in the event that any installment of the Letter of Credit is
not drawn within the period allowed for that installment, the Letter of Credit
may continue to be available for any subsequent installments in the sole
discretion of Issuing Bank, notwithstanding Article 32 of UCP 600.

(ii)    Auto Extend Notice. If a Letter of Credit provides for automatic
extension without amendment, Applicant agrees that it will notify the applicable
Issuing Bank in writing at least ten (10) Business Days prior to the last day
specified in such Letter of Credit by which such Issuing Bank must give notice
that Letter Credit is not to be extended. Unless the Borrower so specifies that
such Letter of Credit is not to be extended or an Event of Default then exists
and is continuing, the Issuing Bank shall, subject to Section 2.4(c), extend
such Letter of Credit. Applicant hereby acknowledges and agrees that if
(i) Borrower so specifies that such Letter of Credit is not to be extended or an
Event of Default then exists and is continuing and (ii) such Issuing Bank
notifies the beneficiary of such Letter of Credit that it will not be extended
and the beneficiary thereafter draws on such Letter of Credit, then Applicant
shall have no claim or cause of action against such Issuing Bank or defense
against payment under this Agreement for such non-extension.

(iii)    Pending Expiry Notice. If a Letter of Credit’s terms and conditions
provide that the applicable Issuing Bank give beneficiary a notice of pending
expiration, Applicant agrees that it will notify such Issuing Bank in writing at
least ten (10) Business Days prior to the last day specified in such Letter of
Credit by which such Issuing Bank must give such notice of the pending
expiration date. In the event Applicant fails to so notify the applicable
Issuing Bank and such Letter of Credit is extended, Applicant’s Obligations
under this Agreement, including this Section 2.4, shall continue in effect and
be binding on Applicant with regard to the Letter of Credit as so extended.

(o)    Existing Letters of Credit. Each Letter of Credit (as defined in the
Existing 2016 Credit Facility) issued under the Existing 2016 Credit Facility
and outstanding as of the Effective Date and is specified on Schedule 2.4(o)
(each an “Existing Letter of Credit”) is hereby deemed to be a Letter of Credit
issued and outstanding under this Agreement as of the Effective Date and the
issuer thereof is hereby deemed to be an Issuing Bank hereunder.

SECTION 2.5    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to an account of Borrower designated by Borrower from time to time in a
written notice to the Administrative Agent executed by (i) two Authorized
Officers of Apache, and (ii) with respect to a Loan to an Additional Borrower,
two Authorized Officers of such Additional Borrower; provided that ABR Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.4(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

34



--------------------------------------------------------------------------------

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on the requested date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the NYFRB Rate or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of Borrower, the interest rate applicable to Loans made in such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.6    Extension of Maturity Date and of Commitments.

(a)    Subject to the other provisions of this Agreement and provided that no
Event of Default has occurred and is continuing, the total Commitments shall be
effective for an initial period from the Effective Date to the Original Maturity
Date; provided that the applicable Maturity Date, and concomitantly the total
Commitments, may be extended (but not more than two (2) times during the life of
this Agreement) for one successive period expiring on the date which is one
(1) year from the then scheduled Maturity Date. If Apache shall request in a
Certificate of Extension delivered to the Administrative Agent at least 45 days,
but no more than 90 days, prior to any anniversary of the Effective Date that
the Maturity Date be extended for one (1) year from the then scheduled Maturity
Date, then the Administrative Agent shall promptly notify each Lender of such
request and each Lender shall notify the Administrative Agent, no later than 30
days after such Lender’s receipt of such notice, whether such Lender, in the
exercise of its sole discretion, will extend the Maturity Date for such one
(1) year period. Any Lender which shall not timely notify the Administrative
Agent whether it will extend the Maturity Date shall be deemed to not have
agreed to extend the Maturity Date. No Lender shall have any obligation
whatsoever to agree to extend the Maturity Date. Any agreement to extend the
Maturity Date by any Lender shall be irrevocable, except as provided in
Section 2.6(c).

(b)    If all Lenders notify the Administrative Agent pursuant to Section 2.6(a)
of their agreement to extend the Maturity Date, then the Administrative Agent
shall so notify each Lender and Borrower, and such extension shall be effective
without other or further action by any party hereto for such additional one
(1) year period.

(c)    If Lenders constituting at least the Required Lenders approve the
extension of the then scheduled Maturity Date (such Lenders agreeing to extend
the Maturity Date herein called the “Accepting Lenders”) and if one or more
Lenders shall notify, or be deemed to notify, the Administrative Agent pursuant
to Section 2.6(a) that they will not extend the then scheduled

 

35



--------------------------------------------------------------------------------

Maturity Date (such Lenders herein called the “Declining Lenders”), then (A) the
Administrative Agent shall promptly so notify Borrower and the Accepting
Lenders, (B) the Accepting Lenders shall, upon Borrower’s election to extend the
then scheduled Maturity Date in accordance with clause (i) below, extend the
then scheduled Maturity Date and (C) Borrower shall, pursuant to a notice
delivered to the Administrative Agent, the Accepting Lenders and the Declining
Lenders, no later than the tenth (10th) day following the date by which each
Lender is required, pursuant to Section 2.6(a), to approve or disapprove the
requested extension of the total Commitments, either:

(i)    elect to extend the Maturity Date and, prior to or no later than the then
scheduled Maturity Date, (A) to replace one or more of the Declining Lenders
with another lender or lenders reasonably acceptable to the Administrative Agent
(such lenders herein called the “Replacement Lenders”) and (B) Borrower shall
pay in full in immediately available funds all Obligations of Borrower owing to
any Declining Lenders which are not being replaced, as provided in clause
(A) above; provided that (x) any Replacement Lender shall purchase, and any
Declining Lender shall sell, such Declining Lender’s rights and obligations
hereunder without recourse or expense to, or warranty by, such Declining Lender
being replaced for a purchase price equal to the aggregate outstanding principal
amount of the Obligations payable to such Declining Lender plus any accrued but
unpaid interest on such Obligations and accrued but unpaid fees or other amounts
owing in respect of such Declining Lender’s Loans and Commitments hereunder,
including compensation for any break funding, to the extent required by
Section 2.15, and (y) upon the payment of such amounts referred to in clause
(x) and the execution of an Assignment and Assumption by such Replacement Lender
and such Declining Lender, such Replacement Lender shall constitute a Lender
hereunder and such Declining Lender being so replaced shall no longer constitute
a Lender (other than for purposes of Section 2.14 through Section 2.17,
Section 2.19 and Section 10.3), and shall no longer have any obligations
hereunder, other than to the Agents pursuant to Article IX; or

(ii)    elect to revoke and cancel the extension request in such Certificate of
Extension by giving notice of such revocation and cancellation to the
Administrative Agent (which shall promptly notify the Lenders thereof) no later
than the tenth (10th) day following the date by which each Lender is required,
pursuant to Section 2.6(a), to approve or disapprove the requested extension of
the Maturity Date, and concomitantly the total Commitments.

If Borrower fails to timely provide the election notice referred to in this
Section 2.6(c), Borrower shall be deemed to have revoked and cancelled the
extension request in the Certificate of Extension and to have elected not to
extend the Maturity Date.

(d)    Irrespective of the Maturity Date applicable to each Lender, all Lenders
will be treated identically prior to the Maturity Date applicable to a
particular Lender.

 

36



--------------------------------------------------------------------------------

SECTION 2.7    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or an ABR Borrowing if no Type is specified) and, in the case
of a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request (or one (1) month if no Interest Period is specified).
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may,
subject to the requirements of Section 2.2(c), elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)    To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and

(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall

 

37



--------------------------------------------------------------------------------

be converted to an ABR Borrowing. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies Borrower, then, so
long as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a LIBOR Borrowing and (ii) unless repaid and
provided the Indebtedness has not been accelerated pursuant to Section 8.3, each
LIBOR Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.8    Termination and Reduction of Commitments and Letter of Credit
Commitments.

(a)    Unless previously terminated, the Commitments and Letter of Credit
Commitments shall terminate on the Maturity Date.

(b)    Apache may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000 and (ii) Apache shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Credit Exposures would exceed the total
Commitments.

(c)    Apache shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under Section 2.11(c) at least two (2) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by Apache pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by Apache may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by Apache (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.9    Repayment of Loans; Evidence of Debt.

(a)    Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan in US Dollars on the Maturity Date or, if earlier, the date on which the
Commitment of such Lender relating to such Loan is terminated (except for
termination of the Commitment of the assigning Lender pursuant to
Section 10.4(b)).

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period

 

38



--------------------------------------------------------------------------------

applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Borrower shall prepare, execute and deliver to such Lender
a promissory note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns and in a form approved by the
Administrative Agent). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.4) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).

SECTION 2.10    Prepayment of Loans.

(a)    Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
Section 2.10(b).

(b)    If the sum of the Dollar Equivalent of the total Credit Exposure exceeds
the total Commitments at any time, Borrower shall prepay, or cause to be
prepaid, any Loans outstanding in an aggregate principal amount equal to such
excess which payment shall be made to the Administrative Agent for the ratable
benefit of each Lender within ten (10) days of Borrower receiving notice from
Administrative Agent that such payment is due; provided that, if after prepaying
all of such Loans the Dollar Equivalent of the total Credit Exposure continues
to exceed the total Commitments, Borrower shall deposit cash collateral with the
Administrative Agent in the amount of such excess and in the manner set forth in
Section 2.4(i) except such deposit will be made within five (5) days after
Borrower’s receipt of notice from the Administrative Agent that Borrower is
required to make such deposit.

(c)    Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment

 

39



--------------------------------------------------------------------------------

of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and compensation for break funding, to the
extent required by Section 2.15.

SECTION 2.11    Fees.

(a)    Subject to Section 2.20, Borrower agrees to pay to the Administrative
Agent for the account of each Lender on a pro rata basis (based on Commitments)
a facility fee (the “Facility Fee”), which Facility Fee shall accrue at the
Facility Fee Rate on the daily amount of the Commitments (whether used or
unused) during the Fee Payment Period; provided that, if such Lender continues
to have any Credit Exposure after its Commitment terminates, then such Facility
Fee shall continue to accrue on the daily amount of such Lender’s Credit
Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Credit Exposure.
Accrued Facility Fees shall be payable in arrears on the third (3rd) Business
Day of, April, July, October and January of each year, as applicable, and on the
Maturity Date, commencing on the first (1st) such date to occur after the
Effective Date; provided that any Facility Fees accruing as of the date on which
the Commitments terminate shall be payable on demand. All Facility Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), shall
be payable for the actual number of days elapsed (including the first (1st) day
but excluding the last day) and shall be payable in US Dollars.

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a commission with respect to all outstanding Letters of
Credit, which shall accrue at a per annum rate equal to the LIBOR Margin then in
effect on the Dollar Equivalent of face amount of each such Letter of Credit
during the Fee Payment Period, and (ii) to any Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the Dollar Equivalent of its LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Fee Payment Period, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Accrued participation fees and fronting
fees shall be payable in arrears on the third (3rd) Business Day of April, July,
October, and January of each year, as applicable, and on the Maturity Date,
commencing on the first (1st) such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. For the purposes of the
foregoing calculations, the Dollar Equivalent amount shall be calculated on the
first Business Day of each calendar month of the related Fee Payment Period
using the applicable Exchange Rate for each such non-US Dollar currency in
effect as of the close of business on the last Business Day of the immediately
preceding calendar month or by such other method that the Administrative Agent
and Apache may agree; provided that, in connection with any Letter of Credit
newly issued in a non-US Dollar currency, the Dollar Equivalent amount of such
newly issued Letter of Credit until the end of the calendar month in which such
Letter of Credit was issued shall be determined using the Exchange Rate for such
non-US Dollar currency in effect as of the close of business on the Business Day
immediately preceding the date of issuance of such

 

40



--------------------------------------------------------------------------------

Letter of Credit. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first
(1st) day but excluding the last day). All Letter of Credit Fees shall be
payable in US Dollars.

(c)    Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts, in US Dollars and at the times separately agreed
upon between Borrower and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees and
commissions pursuant to Section 2.11(c), to the Lenders. Any and all fees paid
shall not be refundable under any circumstances.

SECTION 2.12    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest on the daily
amount outstanding at the Alternate Base Rate plus the Base Rate Margin.

(b)    The Loans comprising each LIBOR Borrowing shall bear interest on the
daily amount outstanding at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the LIBOR Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section, or (ii) in the case of any other amount denominated in US
Dollars, at a rate of interest per annum equal to 2% plus the rate applicable to
ABR Loans as provided in Section 2.12(a).

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Loans on the Maturity
Date; provided that (i) interest accrued pursuant to Section 2.12(c) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any LIBOR Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion, and (iv) with respect to any Declining Lender, accrued interest
shall be paid upon the termination of the Commitment of such Lender.

(e)    Subject to Section 10.12, all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first (1st) day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

41



--------------------------------------------------------------------------------

SECTION 2.13    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a LIBOR
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; or

(iii)    the Administrative Agent determines in good faith (which determination
shall be conclusive absent manifest error) that by reason of circumstances
affecting the interbank dollar market generally, deposits in Dollars in the
London interbank dollar market are not being offered for the applicable Interest
Period and in an amount equal to the amount of the LIBOR Loan requested by
Borrower;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the applicable rate); provided that, if
such alternate rate of interest as so determined would be

 

42



--------------------------------------------------------------------------------

less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 10.2, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.13(b), only to the extent the LIBO Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBOR Borrowing shall be ineffective and (y) if any Borrowing Request
requests a LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.14    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made

 

43



--------------------------------------------------------------------------------

by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section (together with the calculation thereof) shall be delivered to Borrower
and shall be conclusive absent demonstrable error. Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
Borrower pursuant to Section 2.18 then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the LIBOR
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive, together with the calculation thereof,

 

44



--------------------------------------------------------------------------------

pursuant to this Section shall be delivered to Borrower and to the
Administrative Agent and shall be conclusive absent demonstrable error. Borrower
shall pay to the Administrative Agent for the account of such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.16    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made. In addition, Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(b)    Payments of Taxes by Borrower. Borrower shall pay the Administrative
Agent, each Lender and each Issuing Bank, within ten (10) days after written
demand therefor, the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (other than
any such penalties or interest arising through the failure of the Administrative
Agent, Lender or Issuing Bank to act as a reasonably prudent agent or lender,
respectively), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent demonstrable error.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.16, Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(g) relating to the maintenance of a Participant
Register and (iii) any

 

45



--------------------------------------------------------------------------------

Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (e).

(e)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Apache and the Administrative Agent, at the time or times reasonably
requested by Apache or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Apache or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Apache or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Apache or the
Administrative Agent as will enable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Apache and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Apache and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter

 

46



--------------------------------------------------------------------------------

upon the reasonable request of Apache or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Apache and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Apache or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Apache or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

47



--------------------------------------------------------------------------------

(D) if a payment made to a Lender, the Administrative Agent or any Issuing Bank
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender, Administrative Agent or Issuing Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender, Administrative Agent or Issuing Bank shall deliver to Apache and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Apache or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Apache or the Administrative Agent as may be necessary
for Apache and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender, Administrative Agent or Issuing Bank
has complied with the obligations of such Lender, Administrative Agent or
Issuing Bank under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Apache and the Administrative Agent in
writing of its legal inability to do so.

(f)    Additional United Kingdom Withholding Tax Matters.

(i)    Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii)    (A) A Lender on the Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; and

(B) A Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (f)(i) above.

(iii)    If (A) a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (f)(ii) above and
(B) a Loan has been made to such UK Borrower under this Agreement, the UK
Borrower(s) shall

 

48



--------------------------------------------------------------------------------

make a Borrower DTTP Filing with respect to such Lender, and shall promptly
provide such Lender with a copy of such filing; provided that, if:

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (f)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.

(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

(vi)    Each Lender shall notify the Borrower and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the paying party an amount equal to such refund (but only to the extent of
payments made under this Section 2.16 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such paying party, upon the request of
such party, shall repay to such party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this

 

49



--------------------------------------------------------------------------------

paragraph (g), in no event will such party be required to pay any amount to a
paying party pursuant to this paragraph (g) the payment of which would place
such party in a less favorable net after-Tax position than such party would have
been in if the Tax subject to payment and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any such party to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
paying party or any other Person.

(h)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Borrower shall make each payment required to be made by it to the
Administrative Agent hereunder (whether of principal, interest or fees, or of
amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, and, with respect to reimbursement of LC
Disbursements, prior to 2:00 p.m., New York City time, in each case, on the date
when due, in immediately available funds, without set-off or counterclaim. All
such payments shall be made to the Administrative Agent, c/o Loan & Agency
Services Group, JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd., NCC5,
Floor 1, Newark, DE 19713, Attention: Rea N. Seth, telephone no.: 302-634-1867,
facsimile no.: 302-634-1417, Email: Rea.n.seth@jpmorgan.com and Group mailbox:
12012443630@tls.ldsprod.com, except payments to be made directly to any Issuing
Bank as expressly provided herein and except that payments pursuant to Sections
2.14, 2.16 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in US Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. If insufficient funds are received due
to Borrower’s entitlement to withhold amounts on account of Excluded Taxes in
relation to a particular Lender, such insufficiency shall not be subject to this
Section 2.17(b) but shall be withheld from and shall only affect payments made
to such Lender.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater

 

50



--------------------------------------------------------------------------------

proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in the
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of Borrower in the amount of
such participation.

(d)    Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any Issuing Bank, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or any Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e) or (f), Section 2.05(b), Section 2.17(d) or
Section 10.3(c), the Agreement, then the Administrative Agent may, in its
discretion, notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its reasonable discretion.

(f)    Notwithstanding the foregoing or anything to the contrary contained
herein, if any Defaulting Lender shall have failed to fund a Loan forming any
portion of a Borrowing (each such Loan, an “Affected Loan”), (i) each payment by
Borrower on account of the interest on

 

51



--------------------------------------------------------------------------------

such Borrowing shall be distributed to each Lender that is not a Defaulting
Lender (each, a “Non-Defaulting Lender”) pro rata based on the outstanding
principal amount of such Borrowing owing to all Non-Defaulting Lenders, and
(ii) each prepayment of a Borrowing by Borrower pursuant to Section 2.10 shall
be distributed (x) to each Non-Defaulting Lender pro rata based on the
outstanding principal amount of such Borrowing owing to all Non-Defaulting
Lenders, until the principal amount of such Borrowing (other than the Affected
Loans) has been repaid in full and (y) to the extent of any remaining amount of
such prepayment relating to such Borrowing, to each Lender which has amounts
outstanding with respect to such Borrowing pro rata in accordance with such
Lender’s Applicable Percentage.

SECTION 2.18    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14, or if Borrower is
required to pay any amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    If any Lender requests compensation under Section 2.14, or if Borrower is
required to pay any amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender defaults in its
obligation to fund Loans hereunder, or if any Issuing Bank defaults in its
obligation to issue Letters of Credit hereunder, or if any Lender is a
Defaulting Lender hereunder, then Borrower may upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse or expense to, or warranty by, such Lender (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 and
2.16) and obligations under this Agreement to an assignee designated by Borrower
which meets the requirements of Section 10.4(b) that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of the Administrative Agent (and if participations in Letters of Credit
are being assigned, the applicable Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts), (iii) the assignee and assignor shall have entered into an Assignment
and Assumption, and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees

 

52



--------------------------------------------------------------------------------

that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to a Platform as to which the
Administrative Agent and such parties are participants), and the Lender required
to make such assignment need not be a party thereto in order for such assignment
to be effective and shall be deemed to have consented to an be bound by the
terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any assigning Lender in connection
with any such assignment.

SECTION 2.19    Currency Conversion/Valuation and Currency Indemnity.

(a)    Payments in Agreed Currency. Borrower shall make payment relative to any
Obligation in the same currency in which the Obligation was effected (the
“Agreed Currency”). If any payment is received on account of any Obligation in
any currency (the “Other Currency”) other than the Agreed Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of
Borrower hereunder and under the other Loan Documents in respect of such
obligation only to the extent of the amount of the Agreed Currency which the
relevant Lender or Agent, as the case may be, is able to purchase with the
amount of the Other Currency received by it on the Business Day immediately
preceding such receipt in accordance with its normal procedures and after
deducting any premium and costs of exchange.

(b)    Conversion/Valuation into Agreed Currency. If for any purpose it becomes
necessary to convert or value an amount in a particular currency (the
“Non-Agreed Currency”) into, or in an amount of, an Agreed Currency or US
Dollars, then the conversion or valuation shall be determined using the Dollar
Equivalent of such amount and in any event Borrower shall be obligated to pay
the Agents, the Issuing Banks and the Lenders any deficiency in accordance with
Section 2.19(c).

(c)    Circumstances Giving Rise to Indemnity. If (i) any Lender, Issuing Bank
or any Agent receives any payment or payments on account of any obligation or
liability of Borrower hereunder in any Other Currency, and (ii) the amount of
the Agreed Currency which the relevant Lender, Issuing Bank or Agent, as
applicable, receives from the proceeds of such payment or payments in accordance
with its normal procedures and after deducting any premiums and costs of
exchange is less than the amount of the Agreed Currency due in respect of such
obligation or liability, then Borrower on demand shall, and Borrower hereby
agrees to, indemnify and save the Lenders, Issuing Banks and the Agents harmless
from and against any loss, cost or expense arising out of or in connection with
such deficiency.

(d)    Indemnity Separate Obligation. The agreement of indemnity provided for in
Section 2.19(c) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders, the Issuing Banks or the Agents or any of them from time to
time, and shall continue in full force and effect under any and all
circumstances.

 

53



--------------------------------------------------------------------------------

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11.

(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8.4 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize any Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as Apache may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and Apache, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) cash
collateralize any Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

54



--------------------------------------------------------------------------------

(c)    The Commitment and Credit Exposure of such Defaulting Lender shall not be
included (in either the calculation of aggregate Commitments, outstanding
Obligations or otherwise) in determining whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 10.2); provided, that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender as
a Lender affected thereby pursuant to Section 10.2(b).

(d)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)    all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lender’s
Applicable Percentage) but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (y) the sum of
each Non-Defaulting Lender’s Credit Exposure plus its reallocated share of such
Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting Lender’s
Commitment;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.4(i) for so long as such LC Exposure is outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant
to this Section 2.20, then the fees payable to the Lenders pursuant to
Section 2.11 shall be adjusted in accordance with such Non-Defaulting Lenders’
Applicable Percentages; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated not cash collateralized pursuant to this Section 2.20(d), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and Letter of Credit
Fees with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

55



--------------------------------------------------------------------------------

(e)    So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20, and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.4(d) (and Defaulting Lenders shall not
participate therein).

(f)    Borrower may elect to replace any Defaulting Lender in accordance with
the provisions of Section 2.18(b). In the event that the Administrative Agent,
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Credit Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date, if necessary as a
result of a Loan funding pursuant to Section 2.4(h), such Lender shall purchase
at par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

SECTION 2.21    Additional Borrowers.

(a)    A Person which is a Subsidiary which is organized under the laws of, a
resident of, or domiciled in, any of the United States, Canada, England and
Wales or the United Kingdom or the Cayman Islands may become an Additional
Borrower with respect hereto, and shall be bound by and entitled to the benefits
and obligations of this Agreement as a Borrower hereunder to the same extent as
any other Additional Borrower, upon the fulfillment of the following conditions:

(i)    Resolutions and Officers’ Certificates. Such Person shall deliver all the
items identified in Section 4.1(a) with respect to such Person.

(ii)    Certificate. An Authorized Officer of Apache shall have delivered to the
Administrative Agent a certificate stating that such Person is a Subsidiary of
Apache which is organized under the laws of, a resident of, or domiciled in, any
of the United States, Canada, England and Wales or the United Kingdom or the
Cayman Islands.

(iii)    No Default. No Default or Event of Default shall have occurred and be
continuing.

(iv)    Representations and Warranties. The representations and warranties in
Article III hereto are true and correct with respect to such Person, mutatis
mutandis, as of the date such Person executes the Additional Borrower
Counterpart described in Section 2.21(a)(v) below.

(v)    Additional Borrower Counterpart. Such Person shall execute an Additional
Borrower Counterpart to this Agreement, substantially in the form of Exhibit E
(the “Additional Borrower Counterpart”) or such other agreement in form and
substance satisfactory to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

(vi)    Opinions of Counsel. The Administrative Agent shall have received legal
opinions, dated as of the date such Person executes the Additional Borrower
Counterpart described above, addressed to the Agents and the Lenders, having
substantially the same coverage as those opinions attached hereto as Exhibit A,
including, without limitation, covering the Guaranty, and in form and substance
acceptable to the Administrative Agent, in its reasonable discretion.

(vii)    Approval. The Administrative Agent shall have approved the addition of
such Person as an Additional Borrower, such approval not to be unreasonably
withheld or delayed.

(viii)    USA Patriot Act Requirements and other Identification Requirements.
Such Person shall provide information and documentation necessary to comply with
Section 326 of the USA Patriot Act, and such other evidence as is reasonably
requested by either the Administrative Agent, on behalf of itself or any Lender,
or by any Lender to comply with all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

(ix)    Notice. The Administrative Agent and each Lender shall have received
prior written notice from an Authorized Officer of Apache of an Additional
Borrower becoming party to this Agreement at least five (5) Business Days prior
to the date selected for such Additional Borrower to become party to this
Agreement; provided, however, that no such notice shall be required for the
following Additional Borrowers to become party to this Agreement simultaneous to
the effectiveness hereof: Apache Beryl I Limited, a Subsidiary of Apache
organized under the laws of, a resident of, or domiciled in, the Cayman Islands;
Apache North Sea Limited, a Subsidiary of Apache organized under the laws of, a
resident of, or domiciled in, England and Wales; and Apache UK Investment
Limited, a Subsidiary of Apache organized under the laws of, a resident of, or
domiciled in, England and Wales.

(x)    Guaranty. The Administrative Agent shall have received an executed
Guaranty from Apache.

(b)    Upon fulfillment of the conditions in Section 2.21(a), the Administrative
Agent will promptly notify each Lender of the date that such Person becomes an
Additional Borrower hereunder.

(c)    In the event that any Additional Borrower determines that it no longer
desires to be a Borrower under this Agreement and so long as no Event of Default
has occurred and is continuing, such Additional Borrower shall deliver to the
Administrative Agent an Additional Borrower Termination Notice, substantially in
the form of Exhibit F (the “Additional Borrower Termination Notice”), executed
by such Additional Borrower and Apache. Within five (5) Business Days following
receipt of the Administrative Agent’s consent to the removal of such Additional
Borrower, which consent shall not be unreasonably withheld or delayed, such

 

57



--------------------------------------------------------------------------------

Additional Borrower shall pay to the Administrative Agent for the account of
each Lender and Issuing Bank, as applicable, the full amount of any outstanding
Loan made and cash collateralize the stated amount of all Letters of Credit
issued, as applicable, to such Additional Borrower in accordance with the
prepayment provisions of Section 2.10. Upon receipt by the Administrative Agent
of all amounts due from such Additional Borrower, the Administrative Agent shall
acknowledge the removal of such Additional Borrower, and the termination of any
obligations of such Additional Borrower under this Agreement, by delivering its
countersignature to the applicable Additional Borrower Termination Notice,
following which delivery, such Additional Borrower shall cease to be a Borrower
under this Agreement.

SECTION 2.22    Increase in Commitments.

(a)    Subject to the terms and conditions set forth herein, Apache shall have
the right to cause from time to time an increase in the Commitments of the
Lenders by up to US$1,000,000,000 in the aggregate (a “Commitment Increase”) by
adding to this Agreement one or more additional financial institutions that are
not already Lenders hereunder and that are consented to by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) or by
allowing one or more existing Lenders to increase their respective Commitments
(each a “CI Lender”); provided, however that (i) at the time of, and after
giving effect to, the Commitment Increase, no Event of Default shall have
occurred which is continuing, (ii) no such Commitment Increase shall cause the
total amount of the Commitments to exceed US$5,000,000,000, (iii) no Lender’s
Commitment or Issuing Bank’s Letter of Credit Commitment shall be increased
without such Lender’s or such Issuing Bank’s, as applicable, prior written
consent (which consent may be given or withheld in such Lender’s or such Issuing
Bank’s sole and absolute discretion), (iv) if, on the effective date of such
increase, any Loans have been funded, then Borrower shall be obligated to pay
any breakage fees or costs in connection with the reallocation of such
outstanding Loans, and (v) each CI Lender shall execute a Notice of Commitment
Increase and deliver such executed notice to the Administrative Agent.

(b)    Any Commitment Increase must be requested by written notice from Apache
to the Administrative Agent (a “Notice of Commitment Increase”) in the form of
Exhibit G attached hereto. Once the Notice of Commitment Increase is
fully-executed, such notice and such Commitment Increase shall be effective on
the proposed effective date set forth in such notice (not less than five
(5) Business Days after receipt by the Administrative Agent) or on another date
agreed to by the Administrative Agent and Apache (such date referred to as the
“Commitment Increase Effective Date”).

(c)    On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to Borrower pursuant to this Agreement
on such Commitment Increase Effective Date, (ii) the Administrative Agent shall,
by wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by Borrower pursuant to
Section 2.10, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iii) Borrower shall be responsible to pay to each Lender
any breakage fees or costs in connection with the reallocation of any
outstanding Loans.

 

58



--------------------------------------------------------------------------------

(d)    Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule 2.1 hereof shall be amended
and restated to set forth all Lenders (including any CI Lenders) that will be
Lenders hereunder after giving effect to such Commitment Increase (which shall
be set forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.1, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.

ARTICLE III

Representations and Warranties

In order to induce the Lenders, the Issuing Banks and the Agents to enter into
this Agreement, the Lenders to make Loans hereunder and the Issuing Banks to
issue Letters of Credit hereunder, Borrower represents and warrants unto the
Agents, each Issuing Bank, and each Lender as set forth in this Article III.

SECTION 3.1    Organization. Apache is a corporation, and each of its
Subsidiaries is a corporation or other legal entity, in either case duly
incorporated or otherwise properly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority, permits and approvals, and is in good standing to
conduct its business in each jurisdiction in which its business is conducted
where the failure to so qualify would have a Material Adverse Effect.

SECTION 3.2    Authorization and Validity. The execution, delivery and
performance by Borrower of each Loan Document executed or to be executed by it,
are within Borrower’s corporate, limited liability company, partnership or other
similar powers, as applicable, have been duly authorized by all necessary
corporate, limited liability company, partnership or other similar action on
behalf of it, and do not (a) contravene Borrower’s certificate of incorporation
or other organizational documents, as the case may be; (b) contravene any
material contractual restriction, law or governmental regulation or court decree
or order binding on or affecting Borrower or any Subsidiary; or (c) result in,
or require the creation or imposition of, any Lien, not permitted by
Section 7.1, on any of Borrower’s or any Subsidiary’s properties. Each Loan
Document executed by Borrower will, on the due execution and delivery thereof,
constitute, the legal, valid and binding obligations of Borrower enforceable in
accordance with their respective terms subject as to enforcement only to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor rights generally and to general principles
of equity.

 

59



--------------------------------------------------------------------------------

SECTION 3.3    Government Approval and Regulation. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by Borrower of any Loan Document to which it is a party. Neither
Borrower nor any of its Subsidiaries is an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 3.4    Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a lien under
Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which would result in the incurrence
by Borrower or any member of the Controlled Group of any liability, fine or
penalty in excess of $150,000,000. Neither Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

SECTION 3.5    Regulation U. Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loan or LC Disbursement will be used for a purpose which
violates, or would be inconsistent with, Regulation U. Terms for which meanings
are provided in Regulations U are used in this Section with such meanings.

SECTION 3.6    Taxes. Borrower and each of its Subsidiaries has to the best
knowledge of Borrower after due investigation filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except any such taxes or charges which are
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books or which
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.7    Subsidiaries; Restricted Subsidiaries. Schedule 3.7 hereto
contains an accurate list of all of the presently existing Subsidiaries,
including, without limitation, Restricted Subsidiaries, as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation or
organization and the percentage of their respective capital stock or, the
revenue share attributable to the general and limited partnership interests, as
the case may be, owned by Apache or its Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries which are corporations
have been duly authorized and issued and are fully paid and non-assessable.

SECTION 3.8    No Default or Event of Default. As of the Effective Date, no
Default or Event of Default exists.

SECTION 3.9    Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to achieve compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their

 

60



--------------------------------------------------------------------------------

capacity as such) with applicable Anti-Corruption Laws and Sanctions. Borrower
and each of its Subsidiaries is in compliance with all applicable
Anti-Corruption Laws and Sanctions in all material respects. None of
(i) Borrower or any Subsidiary, (ii) any director or officer of Borrower or any
Subsidiary, or (iii) to the knowledge of Borrower, any employee or agent of
Borrower or any Subsidiary (in each case, acting in their capacity as such), is
a Sanctioned Person. No Borrowing, issuance of letters of credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.1    Effectiveness. This Agreement shall become effective upon the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.1.

(a)    Resolutions and Officers Certificates. The Administrative Agent shall
have received from Borrower a certificate, dated the Effective Date, of the
Secretary or Assistant Secretary of Borrower as to (i) resolutions of its
governing board, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it; (ii) the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
executed by it; and (iii) its certificate of incorporation and bylaws; upon
which certificates each Issuing Bank and Lender may conclusively rely until it
shall have received a further certificate of an authorized officer of Borrower
canceling or amending such prior certificate.

(b)    Existing Facilities. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Apache, stating that Apache or
its Subsidiaries have terminated in full and reduced to zero all Commitments
under, and as defined in, each of the Existing Credit Facilities.

(c)     Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date, addressed to the Administrative Agent, the
other Agents, all Issuing Banks and all Lenders, from Bracewell LLP, counsel to
Borrower, in substantially the form attached hereto as Exhibit A.

(d)    Closing Fees and Expenses. The Administrative Agent shall have received
for its own account, or for the account of each Lender, Issuing Bank and other
Agent, as the case may be, all fees, costs and expenses due and payable pursuant
hereto.

(e)    Financial Statements. The Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, stating that the
audited consolidated financial statements of Borrower and its Subsidiaries for
fiscal year 2017 (the “2017 Financials”) fairly present Borrower’s financial
condition and results of operations and that prior to the Effective Date no
material adverse change in the condition or operations of Borrower and its
Subsidiaries, taken as a whole, from that reflected in the 2017 Financials has
occurred and is continuing excluding (i) any credit rating downgrades of Apache
and (ii) the effects of non-cash write-downs, impairments, and related charges
of Apache, including, without limitation, those which may be required under
Financial Accounting Standards Board Accounting Standards

 

61



--------------------------------------------------------------------------------

Codification 360 or Rule 4-10 (Financial Accounting and Reporting for Oil and
Gas Producing Activities Pursuant to the Federal Securities Laws and the Energy
Policy and Conservation Act of 1975) of Regulation S-X promulgated by the SEC or
by GAAP.

(f)    Environmental Warranties. In the ordinary course of its business,
Borrower conducts an ongoing review of the effect of existing Environmental Laws
on the business, operations and properties of Borrower and its Subsidiaries, in
the course of which it attempts to identify and evaluate associated liabilities
and costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Administrative Agent shall
have received a certificate, signed by an Authorized Officer of Borrower,
stating that after such review Borrower has reasonably concluded that existing
Environmental Laws are unlikely to have a Material Adverse Effect, or that
Borrower has established adequate reserves in respect of any required clean-up
or other remediation.

(g)    Effectiveness Notice. The Administrative Agent shall have received the
Effectiveness Notice.

(h)    Litigation. The Administrative Agent shall have received a certificate,
signed by an Authorized Officer of Borrower, stating that no litigation,
arbitration, governmental proceeding, Tax claim, dispute or administrative or
other proceeding shall be pending or, to the knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.

(i)    Regulatory Requirements. The Administrative Agent on behalf of the
various Lenders and Issuing Banks shall have received all documentation and
other information required by regulatory authorities with respect to Borrower
under applicable “know your customer” and anti-money laundering rules.

(j)    Other Documents. The Administrative Agent shall have received such other
instruments and documents as any of the Agents or their counsel may have
reasonably requested.

The Administrative Agent shall notify Borrower, the other Agents, the Issuing
Banks and the Lenders of the Effective Date, and such notice shall be conclusive
and binding. Notwithstanding the foregoing, the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 10.2) at or prior to 3:00 p.m., New York City time,
on March 31, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments and Letter of Credit Commitments shall terminate at such
time).

 

62



--------------------------------------------------------------------------------

SECTION 4.2    All Loans and Letter of Credit Issuances. The obligation of each
Lender to fund any Loan which results in an increase in the aggregate
outstanding principal amount of Loans under this Agreement on the occasion of
any Borrowing, and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 4.2.

(a)    Compliance with Warranties and No Default. Both before and after giving
effect to any Borrowing or issuance, amendment, renewal or extension of any
Letter of Credit, the following statements shall be true and correct: (1) the
representations and warranties set forth in Article III, shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and (2) no Default or Event of Default
shall have then occurred and be continuing.

(b)    Borrowings; Letter of Credit Issuances. The Administrative Agent shall
have received either (i) a Borrowing Request for such Borrowing or (ii) a
Request for Letter of Credit for such issuance of a Letter of Credit, as
applicable.

ARTICLE V

Affirmative Covenants

Until the Commitments and Letter of Credit Commitments have expired or been
terminated, all Obligations shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, and unless the Required Lenders shall otherwise consent in writing,
Apache covenants and agrees with the Lenders that:

SECTION 5.1    Financial Reporting and Notices. Apache will furnish, or will
cause to be furnished, to each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:

 

  (a) within 90 days after the end of each fiscal year of Apache, a copy of the
audited annual report for such fiscal year for Apache and its Subsidiaries,
including therein consolidated balance sheets of Apache and its Subsidiaries as
of the end of such fiscal year and consolidated statements of earnings and cash
flow of Apache and its Subsidiaries for such fiscal year, in each case certified
(without qualification) by independent public accountants of nationally
recognized standing selected by Apache;

 

  (b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Apache commencing with the fiscal quarter ending March 31,
2018, unaudited consolidated balance sheets of Apache and its Subsidiaries as of
the end of such fiscal quarter and consolidated statements of earnings and cash
flow of Apache and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, certified by an Authorized Officer of Apache;

 

63



--------------------------------------------------------------------------------

  (c) together with the financial statements described in (a) and (b), above a
compliance certificate, in substantially the form of Exhibit B or any other form
approved by the Administrative Agent, executed by an Authorized Officer of
Apache;

 

  (d) within five (5) days after the occurrence of each Default, a statement of
an Authorized Officer of Apache setting forth details of such Default and the
action which Borrower has taken and proposes to take with respect thereto;

 

  (e) promptly after the sending or filing thereof, copies of all material
public filings, reports and communications from Apache, and all reports and
registration statements which Apache or any of its Subsidiaries files with the
SEC or any national securities exchange;

 

  (f) immediately upon becoming aware of the institution of any steps by
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which would reasonably be expected to
result in the requirement that Borrower furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan which would reasonably be expected to result in the incurrence by
Borrower of any liability, fine or penalty in excess of $150,000,000, or any
material increase in the contingent liability of Borrower with respect to any
postretirement Welfare Plan benefit, notice thereof;

 

  (g) promptly following Borrower’s receipt, copies of any (i) notice of demand
for a Letter of Credit under any Security Arrangement if Borrower is requesting
the issuance of a Letter of Credit with respect thereto, or (ii) demand by any
beneficiary for payment under any issued Letter of Credit; and

 

  (h) such other information respecting the financial condition or operations of
Apache or any of its Subsidiaries as any Lender through the Administrative Agent
may from time to time reasonably request.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically and shall be deemed to have been so delivered on the date (i) on
which Apache posts such documents, or provides a link thereto, on its website
(located on the date hereof at www.apachecorp.com) or (ii) on which such
documents are posted on Apache’s behalf on the website of the SEC or on
IntraLinks or another relevant website, if any, to which each Lender, each
Issuing Bank and the Administrative Agent have access (whether a commercial
third-party website or whether sponsored by the Administrative Agent); provided
that, Apache shall notify the Administrative Agent of the posting of any such
document and the Administrative Agent shall in turn give the Lenders and the
Issuing Banks notice of such posting; and provided further that, if requested by
the Administrative Agent, the Compliance Certificate to be delivered under
Section 5.1(c) shall also be delivered in a tangible, physical version or in
.pdf format.

 

64



--------------------------------------------------------------------------------

SECTION 5.2    Compliance with Laws. Borrower will, and Apache will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders where noncompliance therewith may reasonably
be expected to have a Material Adverse Effect, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

SECTION 5.3    Maintenance of Properties. Borrower will, and Apache will cause
each of its Subsidiaries to, maintain, preserve, protect and keep valid title
to, or valid leasehold interest in, all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section 7.1
and except for imperfections and other burdens of title thereto as do not in the
aggregate materially detract from the value thereof or for the use thereof in
their businesses (taken as a whole).

SECTION 5.4    Insurance. Borrower will, and Apache will cause each of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies (subject to self-insured retentions) insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses.

SECTION 5.5    Books and Records. Borrower will, and Apache will cause each of
its Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Administrative Agent and the
other Agents and each Lender through the Administrative Agent or any of their
respective authorized representatives, during normal business hours and at
reasonable intervals, to visit all of its offices, to discuss its financial
matters with its officers and to examine (and, at the expense of the
Administrative Agent or such other Agent, Issuing Bank or Lender or, if a
Default or Event of Default has occurred and is continuing, at the expense of
Borrower, photocopy extracts from) any of its books or other records.

SECTION 5.6    Purposes. Borrower will, and Apache will cause each Subsidiary
to, use this Agreement for general corporate purposes, including, without
limitation, obtaining Loans, including pursuant to Sections 2.3 or
Section 2.4(e), and the issuance of Letters of Credit in the Requested Currency.
Borrower will not, directly, or to Borrower’s knowledge immediately before the
issuance of a Letter of Credit to a Person, indirectly, use the proceeds of any
Loan or Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, Her Majesty’s Treasury of the United Kingdom or in a European
Union member state or (ii) in any other manner that would result in a violation
of Sanctions or applicable Anti-Corruption Laws by any Person (including any
Person participating in the Loans or Letters of Credit, whether as underwriter,
advisor, investor, or otherwise).

 

65



--------------------------------------------------------------------------------

ARTICLE VI

Financial Covenant

Until the Commitments and Letter of Credit Commitments have expired or been
terminated, all Obligations shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, and unless the Required Lenders shall otherwise consent in writing,
Apache covenants and agrees with the Lenders that:

SECTION 6.1    Ratio of Total Debt to Capital. Apache will not permit its ratio
(expressed as a percentage) of (i) the consolidated Debt of Apache and its
Subsidiaries to (ii) Capital to be greater than 60% at the end of any fiscal
quarter beginning with the fiscal quarter ending March 31, 2018.

ARTICLE VII

Negative Covenants

Until the Commitments and Letter of Credit Commitments have expired or been
terminated, all Obligations shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, and unless the Required Lenders shall otherwise consent in writing,
Apache covenants and agrees with the Lenders that:

SECTION 7.1    Liens. Apache will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon the
Property of Apache or any of its Subsidiaries to secure Indebtedness of Borrower
or any other Person except:

 

  (i) Liens on any property or assets owned or leased by Borrower or any
Subsidiary existing at the time such property or asset was acquired (or at the
time such Person became a Subsidiary); provided that in the case of the
acquisition of a Subsidiary such Lien only encumbers property or assets
immediately prior to, or at the time of, the acquisition by Borrower of such
Subsidiary;

 

  (ii) Liens securing Indebtedness incurred to finance the acquisition,
construction, improvement, or capital lease of assets (including equipment);
provided that such Indebtedness when incurred shall not exceed the purchase
price and costs, as applicable, of acquisition, construction, or improvement of
the asset(s) financed and all fees, costs, and expenses relating thereto,
including attorney and legal, accounting, expert, and professional advisor fees
and expenses;

 

  (iii) Liens granted by an Unrestricted Subsidiary on its assets to secure
Indebtedness incurred by such Unrestricted Subsidiary;

 

  (iv) Liens on assets of a Restricted Subsidiary securing Indebtedness of a
Restricted Subsidiary owing to Borrower or to another Restricted Subsidiary or
Liens on assets of an Unrestricted Subsidiary securing Indebtedness of an
Unrestricted Subsidiary owing to Borrower, to a Restricted Subsidiary or to
another Unrestricted Subsidiary;

 

66



--------------------------------------------------------------------------------

  (v) Liens existing on the Effective Date set forth on Schedule 7.1;

 

  (vi) Liens arising under operating agreements;

 

  (vii) Liens reserved in oil, gas and/or mineral leases for bonus rental
payments and for compliance with the terms of such leases;

 

  (viii) Liens pursuant to partnership agreements, oil, gas and/or mineral
leases, farm-out agreements, division orders, contracts for the sale, delivery,
purchase, exchange, or processing of oil, gas and/or other hydrocarbons,
unitization and pooling declarations and agreements, operating agreements,
development agreements, area of mutual interest agreements, forward sales of
oil, natural gas and natural gas liquids, and other agreements which are
customary in the oil, gas and other mineral exploration, development and
production business and in the business of processing of gas and gas condensate
production for the extraction of products therefrom;

 

  (ix) Liens on the stock or other ownership interests of or in any Unrestricted
Subsidiary;

 

  (x) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business, that are not yet due and payable or that are being contested
as set forth in Section 3.6;

 

  (xi) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

  (xii) Liens imposed by mandatory provisions of law such as for mechanics’,
materialmen’s, warehousemen’s, carriers’, or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet due and
payable;

 

  (xiii) Liens in renewal or extension of any of the foregoing permitted Liens,
so long as limited to the property or assets encumbered and the amount of
Indebtedness secured immediately prior to such renewal or extension; and

 

  (xiv) in addition to Liens permitted by clauses (i) through (xiii) above,
Liens on property or assets of Apache and its Subsidiaries if the aggregate
Indebtedness of all such Persons secured thereby does not exceed fifteen percent
(15%) of Apache’s Consolidated Net Tangible Assets; provided that nothing in
this definition shall in and of itself constitute or be deemed to constitute an
agreement or acknowledgment by the Administrative Agent, any Issuing Bank or any
Lender that the Indebtedness subject to or secured by any such Lien ranks (apart
from the effect of any Lien included in or inherent in any such Liens) in
priority to the Obligations.

 

67



--------------------------------------------------------------------------------

SECTION 7.2    Mergers. Apache will not liquidate or dissolve, consolidate with,
or merge into or with, any other Person unless (a) Apache is the survivor of
such merger or consolidation, and (b) no Default or Event of Default has
occurred and is continuing or would occur after giving effect thereto.

SECTION 7.3    Asset Dispositions. Apache will not, and will not permit any
Additional Borrower to, sell, transfer, lease, contribute or otherwise convey,
or grant options, warrants or other rights with respect to all or substantially
all of their respective assets. Notwithstanding the foregoing, nothing herein
shall prohibit any transfer of any assets from any Borrower to any Subsidiary of
such Borrower, from any Subsidiary of a Borrower to such Borrower or from a
Subsidiary of a Borrower to another Subsidiary of such Borrower.

SECTION 7.4    Transactions with Affiliates. Apache will not, and will not
permit any of its Subsidiaries to enter into any material transaction with any
of Apache’s Affiliates (excluding Apache Offshore Investment Partnership, a
Delaware general partnership, and Apache Offshore Petroleum Limited Partnership,
a Delaware limited partnership), whether or not in the ordinary course of
business, other than on terms no less favorable to Apache or its Subsidiary, as
applicable, than would be obtainable by Apache or its Subsidiary, as applicable,
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to any of the
following: (i) transactions between or among Apache and any of its Subsidiaries,
(ii) transactions between or among any of Apache’s Subsidiaries, and
(iii) transactions involving the purchase or sale of crude oil, natural gas and
other hydrocarbons, in the ordinary course of business, so long as such
transactions are priced in line with industry accepted benchmark prices.

SECTION 7.5    Restrictive Agreements. Apache will not, and will not permit any
of its Subsidiaries to, enter into any agreement (excluding this Agreement, or
any other Loan Document) limiting the ability of Borrower to amend or otherwise
modify this Agreement or any other Loan Document. Apache will not, and will not
permit any of its Restricted Subsidiaries to, enter into any agreement which
restricts or prohibits the ability of any Restricted Subsidiary to make any
payments, directly or indirectly, to Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to Borrower.

SECTION 7.6    Guaranties. Apache will not, and will not permit any of its
Restricted Subsidiaries to, guaranty any Indebtedness not included in the
consolidated Debt of Apache and its Subsidiaries in an aggregate outstanding
principal amount at any time exceeding US$150,000,000.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default

SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”:

 

  (a) Non-Payment of Obligations. Borrower shall default in the payment or
prepayment when due of any principal of any Loan or any reimbursement obligation
in respect of any LC Disbursement, or Borrower shall default (and such default
shall continue unremedied for a period of five (5) Business Days) in the payment
when due of any interest, fee or of any other obligation hereunder.

 

  (b) Breach of Warranty. Any representation or warranty of Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of Borrower to the Administrative
Agent, any other Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be false or
misleading when made in any material respect.

 

  (c) Non-Performance of Covenants and Obligations. Borrower shall default in
the due performance and observance of any of its obligations under Section 7.2
or under Article VI.

 

  (d) Non-Performance of Other Covenants and Obligations. Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to Borrower by the
Administrative Agent or the Required Lenders.

 

  (e) Other Indebtedness. A (i) default shall occur in the payment of more than
US$150,000,000 when due (subject to any applicable grace period), whether by
acceleration or otherwise, of the principal amount of any Indebtedness of
Borrower or any Restricted Subsidiary, or (ii) default by Borrower or any
Restricted Subsidiary in the observance or performance of any other agreement or
condition pertaining to Indebtedness of Borrower or any Restricted Subsidiary in
an aggregate principal amount in excess of US$150,000,000 or contained in any
instrument or agreement evidencing, securing, or pertaining thereto, and such
default shall have resulted in such Indebtedness being declared due and payable
prior to its stated maturity and, after expiration of any applicable grace
period, the Borrower or Restricted Subsidiary shall not have fully paid the
resulting amount thereof.

 

  (f) Pension Plans. Any of the following events shall occur with respect to any
Pension Plan: (a) the termination of a Pension Plan if, as a result of such
termination, Borrower or any member of its Controlled Group could be required to
make a contribution to such Pension Plan, or would reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of US$150,000,000; or
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a lien under Section 302(f) of ERISA with respect to a liability or
obligation in excess of US$150,000,000.

 

  (g)

Bankruptcy and Insolvency. Borrower or any Restricted Subsidiary shall
(a) become insolvent or generally fail to pay, or admit in writing its inability
or

 

69



--------------------------------------------------------------------------------

  unwillingness to generally pay, debts as they become due; (b) apply for,
consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for Borrower, or any Restricted Subsidiary, or
any substantial part of the property of any thereof, or make a general
assignment for the benefit of creditors; (c) in the absence of such application,
consent or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for Borrower, or any Restricted
Subsidiary, or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that Borrower and each Restricted Subsidiary hereby
expressly authorizes the Administrative Agent, each other Agent, each Issuing
Bank and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; (d) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower or any Restricted Subsidiary, and, if any
such case or proceeding is not commenced by Borrower or such Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
Borrower or such Restricted Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed, provided that Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent,
each Issuing Bank and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate or partnership
action authorizing, or in furtherance of, any of the foregoing.

 

  (h) Judgments. Any judgment or order for the payment of money in an amount of
US$150,000,000 or more in excess of valid and collectible insurance in respect
thereof or in excess of an indemnity with respect thereto reasonably acceptable
to the Required Lenders shall be rendered against Borrower or any Restricted
Subsidiary and either (a) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order, or (b) such judgment shall have become
final and non-appealable and shall have remained outstanding for a period of 60
consecutive days.

 

  (i) Change in Control. Any Person or group of Persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of 33 1/3% or more of the outstanding shares of common
stock of Apache.

SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
Section 8.1(g) shall occur, the Commitments and the Letter of Credit Commitments
shall automatically terminate and the principal of the Loans and LC
Disbursements then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, and the obligation of the Borrower to

 

70



--------------------------------------------------------------------------------

cash collateralize the LC Exposure as required in Section 2.4(i) shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. Without limiting the foregoing, the Administrative Agent, the Issuing
Banks and the Lenders shall be entitled to exercise any and all other remedies
available to them under the Loan Documents and applicable law.

SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.2) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent at
the request of the Required Lenders shall, by notice to Apache, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments and the Letter of Credit Commitments, and thereupon the Commitments
and the Letter of Credit Commitments shall terminate immediately, and
(ii) declare the Loans and LC Disbursements then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
(a) the principal of the Loans and LC Disbursements so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (b) Borrower shall cash
collateralize the LC Exposure as required in Section 2.4(i). Without limiting
the foregoing, the Administrative Agent, the Issuing Banks and the Lenders shall
be entitled to exercise any and all other remedies available to them under the
Loan Documents and applicable law.

SECTION 8.4    Application of Payments. Notwithstanding anything herein to the
contrary, following the acceleration of the Obligations after the occurrence and
during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Borrower or the Required Lenders, all payments
received on account of the Obligations shall, subject to Section 2.20, be
applied by the Administrative Agent as follows:

(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.3 and amounts pursuant to
Section 2.11(c) payable to the Administrative Agent in its capacity as such);

(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 10.3) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;

(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause
(iii) payable to them;

 

71



--------------------------------------------------------------------------------

(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.4 or 2.20, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(iv) payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.4 or 2.20, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (iv) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 8.4;

(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above, subject to Section 2.4(i).

ARTICLE IX

Agents

SECTION 9.1    Authorization and Action.

(a)    Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints JPMorgan as Administrative Agent, Bank of America, N.A., as Syndication
Agent, Citibank, N.A., Royal Bank of Canada, HSBC Bank USA, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Wells Fargo Bank, National
Association, Goldman Sachs Bank USA, The Toronto-Dominion Bank, New York Branch,
and Mizuho Bank, Ltd., as Co-Documentation Agents and authorizes each such Agent
to take such actions on its behalf and to exercise such powers as are delegated
to such Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents.

(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required

 

72



--------------------------------------------------------------------------------

to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, pursuant to the
terms in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender and each Issuing Bank; provided,
however, that the Administrative Agent shall not be required to take any action
that (i) the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and

 

73



--------------------------------------------------------------------------------

(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)    None of the Persons identified on the facing page of this Agreement as
the “Co-Lead Arrangers and Joint Bookrunners” (the “Arrangers”), the Syndication
Agent, any Co-Documentation Agent or any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)    In case of the pendency of any proceeding with respect to any Borrower
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.11, 2.12, 2.14, 2.16 and 10.3) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same as required by this
Agreement;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 10.3). Nothing
contained herein shall be deemed

 

74



--------------------------------------------------------------------------------

to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender or Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or Issuing Bank or to authorize the Administrative Agent to vote
in respect of the claim of any Lender or Issuing Bank in any such proceeding.

(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Lender and Issuing Bank, whether or
not a party hereto, will be deemed, by its acceptance of the benefits provided
under the Loan Documents, to have agreed to the provisions of this Article.

SECTION 9.2    Administrative Agent’s Reliance, Indemnification, Etc.

(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower to perform its obligations hereunder
or thereunder.

(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower, any Subsidiary, any

 

75



--------------------------------------------------------------------------------

Lender or any Issuing Bank as a result of, any determination of the Credit
Exposure or Obligations, any of the component amounts thereof or any portion
thereof attributable to each Lender or Issuing Bank, or any Dollar Equivalent.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 10.4, (ii) may rely on the Register to
the extent set forth in Section 10.4(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 9.3    Communications.

(a)    No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party to the Lenders or the Issuing Banks in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Lender or any Issuing Bank or any Affiliates
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Administrative Agent’s
transmission of communications through the Platform.

(b)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender and Issuing Bank agrees
(i) to notify the Administrative Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s or Issuing Bank’s
(as applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

76



--------------------------------------------------------------------------------

(c)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies; provided, however, that Borrower shall have
the right at any time, by written notice to the Administrative Agent, to
restrict storage of any Communications on the Platform.

(d)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 9.4    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 9.5    Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, Apache shall have the right, in consultation with the Required
Lenders, to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. In the event no successor
Administrative

 

77



--------------------------------------------------------------------------------

Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower as of the date of its resignation.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent. Upon such occurrence,
Apache shall have the right, in consultation with the Required Lenders, to
appoint a successor. If no such successor shall have been so appointed and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c)    Upon the retirement or removal of the Administrative Agent pursuant to
paragraph (a) or (b) of this Section, on the date of effectiveness of such
resignation or removal, (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents; and (ii) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent; provided that (A) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(B) all notices and other communications required or contemplated to be given or
made to the Administrative Agent shall directly be given or made to each Lender
and each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation or removal from its capacity as such, the provisions of this Article
and Section 9.3, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 9.6    Acknowledgements of Lenders and Issuing Banks.

(a)    Each Lender and Issuing Bank represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Administrative Agent,
any Arranger or any other Lender or Issuing Bank, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender or Issuing Bank, as applicable, and to make, acquire or
hold Loans hereunder. Each Lender and Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

78



--------------------------------------------------------------------------------

(b)    Each Lender and Issuing Bank, by delivering its signature page to this
Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender or Issuing Bank hereunder, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

SECTION 9.7    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments, the Letter of Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, the Letter of Credit
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

79



--------------------------------------------------------------------------------

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower, that:

(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least US$50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, the Letter of
Credit Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, the Letter of
credit Commitments and this Agreement is a fiduciary under ERISA or the Code, or
both, with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit,

 

80



--------------------------------------------------------------------------------

the Commitments, the Letter of Credit Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit, the
Commitments or Letter of Credit Commitments for an amount less than the amount
being paid for an interest in the Loans, the Letters of Credit, the Commitments
or Letter of Credit Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

Miscellaneous

SECTION 10.1    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic mail or, in respect of notices to the Administrative Agent,
by telecopy, as follows:

(i)    if to Apache or any Additional Borrower to:

 

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400 Attention:    Jon W. Sauer    Senior Vice President,
Tax and Interim Treasurer    Apache Corporation Telephone:    (713) 296-6180
Email:    jon.sauer@apachecorp.com

with a copy to:

 

Assistant Treasurer

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400 Telephone:    (713) 296-6642 Email:   
pete.czerniakowski@apachecorp.com Email:    cash.mgmt@apachecorp.com Email:   
creditagreement@apachecorp.com

 

81



--------------------------------------------------------------------------------

and with copy to each of:

 

Executive Vice President and General Counsel

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400 Telephone:    (713) 296-6204 Email:   
anthony.lannie@apachecorp.com

 

Nora Dobin Senior Legal Advisor

Apache Corporation

2000 Post Oak Boulevard, Suite 100

Houston, Texas 77056-4400 Telephone:    (713) 296-6744 Email:   
nora.dobin@apachecorp.com

(ii)    if to the Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.,

Loan & Agency Services Group

500 Stanton Christiana Rd., NCC5, Floor 1

Newark, Delaware 19713 Attention:    Rea N. Seth Telephone:    (302) 634-1867
Facsimile:    (302) 634-1417 Email: Rea.n.seth@jpmorgan.com and Group mailbox:
12012443630@tls.ldsprod.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

712 Main Street, Floor 05

Houston, Texas 77002 Attention:    Debra Hrelja Telephone:    (713) 216-4039
Facsimile:    (713) 216-8870 Email: debra.hrelja@jpmorgan.com

(iii)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) provided to the Administrative Agent and Borrower or as set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Platforms, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

82



--------------------------------------------------------------------------------

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to the Lenders or
Issuing Banks posted to an Internet or intranet website shall be deemed received
upon the deemed receipt by the intended recipient, at its e-mail address as
described in the foregoing clause (i), of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(d)    Platform. Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Issuing Bank or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

(e)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

SECTION 10.2    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by
Borrower therefrom shall in any event be effective except in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

 

83



--------------------------------------------------------------------------------

(b)    Subject to Section 2.13(b) and Section 10.2(c) below. neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by Borrower and the Required Lenders or by Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender or the
Commitments without the written consent of such Lender or each Lender,
respectively, or increase the Letter of Credit Commitment of any Issuing Bank
without the written consent of such Issuing Bank, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Sections 2.17(b) or (c) or
the last sentence of Section 2.8(c) in a manner that would alter the pro rata
sharing of payments or the pro rata reduction in Commitments required thereby,
without the written consent of each Lender, (v) release any Guaranty, without
the written consent of each Lender, or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof or
thereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or thereunder or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or thereunder or the
Issuing Banks hereunder or under Section 2.4, without the prior written consent
of the Administrative Agent or the applicable Issuing Banks, as the case may be;
provided further, notwithstanding the foregoing, a Letter of Credit may only be
amended by the Issuing Bank which issued such Letter of Credit; provided further
that in the event that any Additional Borrower elects to terminate its status as
an Additional Borrower under this Agreement and delivers a properly executed
Borrower Termination Notice pursuant to Section 2.21(c), such termination and
release of such Additional Borrower from its Obligations under this Agreement
shall require only the consent of the Administrative Agent.

(c)    if the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective, upon notice to the
Lenders, without any further action or consent of any other party to this
Agreement.

SECTION 10.3    Expenses; Indemnity; Damage Waiver.

(a)    Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Arrangers and the Agents, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any

 

84



--------------------------------------------------------------------------------

Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by the Agents, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder and documentary Taxes, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, Letters of Credit or this Agreement.

(b)    Borrower shall indemnify the Agents, the Arrangers, each Issuing Bank,
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), WHETHER OR NOT RELATED TO ANY
NEGLIGENCE OF THE INDEMNITEE, against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, including,
without limitation, pursuant to Section 2.19, (ii) any Loan or Letter of Credit
or the actual or proposed use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit or whereby such refusal to honor is due
to a restriction imposed by any law or regulation of a Governmental Authority or
an injunction or other order issued by a court, in each case having jurisdiction
over Issuing Bank in force at time and place of presentment), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether brought by a third party or by Borrower and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) resulted from the gross negligence
or willful misconduct of such Indemnitee or (ii) arise in connection with any
issue in litigation commenced by Borrower or any of its Subsidiaries against any
Indemnitee for which a final judgment is entered in favor of Borrower or any of
its Subsidiaries against such Indemnitee.

(c)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 10.3 to the Administrative
Agent and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Applicable Percentage in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Applicable
Percentage immediately prior to such date), from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted

 

85



--------------------------------------------------------------------------------

against such Agent Indemnitee in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(d)    To the extent permitted by applicable law, (i) Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and (ii) Agents and Lenders
shall not assert, and hereby waive, any claim against Borrower, in each case on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby (including, without limitation, any Loan Document), the
Transactions or any Loan or any Letter of Credit or the use of the proceeds
thereof, except for any such claim arising from the gross negligence or willful
misconduct of such Indemnitee or Borrower, as applicable; provided that,
notwithstanding the foregoing, nothing contained in this sentence shall limit
Borrower’s indemnity obligations with respect to claims asserted by Persons
(other than the Agents and the Lenders) to the extent set forth in this
Section 10.3.

(e)    All amounts due under this Section shall be payable not later than 30
days after written demand therefor.

SECTION 10.4    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) no Lender or Issuing Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    Subject to Section 2.4(j), any Lender may assign to one or more Persons
(other than an Ineligible Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it);
provided that (i) Apache must give its prior written consent to such assignment,
provided that, except as to consents covered by Section 2.4(j), (1) Apache shall
not

 

86



--------------------------------------------------------------------------------

unreasonably withhold or delay its consent and (2) Apache shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof (A) pursuant to Section 10.1 and (B) by electronic mail
to cash.mgmt@apachecorp.com, creditagreement@apachecorp.com and such other
e-mail contacts that Apache notifies the Administrative Agent in writing from
time to time pursuant to Section 10.1; (ii) the Administrative Agent and the
applicable Issuing Banks must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed), (iii) except in
the case of an assignment to a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in increments of US$1,000,000 and not less than
US$10,000,000 unless each of Borrower and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (v) the parties to each assignment shall execute and deliver to
the Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of US$3,500, and (vi) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and
provided further that in no event shall any assignment or delegation be made by
any Issuing Bank in respect of any outstanding Letter of Credit without
Borrower’s prior written consent in its sole and absolute discretion; and
provided further that any consent of Apache otherwise required under this
paragraph shall not be required if an Event of Default under Section 8.1 has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.4, 2.14, 2.15, 2.16, 2.17 and 10.3). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(c)    The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and Borrower, the
Administrative Agent, the Issuing Banks, and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

87



--------------------------------------------------------------------------------

(d)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register and will
provide prompt written notice to Borrower of the effectiveness of such
Assignment; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.4(e) or (f), Section 2.5(b), Section 2.17(d) or Section 10.3(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e)    Any Lender may, without the consent of Borrower or the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) Borrower, the Administrative Agent,
the Issuing Banks, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) if such Participant is not a Lender
or an Affiliate of a Lender, such Lender shall have given notice to Borrower of
the name of the Participant and the amount of such participation. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (ii) and (iii) of the first proviso
to Section 10.2(b) that affects such Participant. Subject to paragraph (f) of
this Section and to Section 2.18(b), Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.8 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
Borrower shall expressly agree otherwise in writing. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to

 

88



--------------------------------------------------------------------------------

the benefits of Section 2.16 unless Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of
Borrower, to comply with Section 2.16(d) as though it were a Lender.

(g)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of, but with no fiduciary duties to, Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or, in the case of a Lender organized in a
jurisdiction outside of the United States, a comparable Person, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i)    Anything herein to the contrary notwithstanding, no assignments or
participations shall be made to any Borrower or any of their respective
Affiliates or Subsidiaries, any Defaulting Lender or its Lender Parent or to any
natural person, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause.

SECTION 10.5    Survival. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments and Letter of Credit Commitments
have not expired or terminated. The provisions of Sections 2.4, 2.14, 2.15,
2.16, 2.17 and 10.3 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit, the Letter of Credit Commitments and the Commitments or the termination
of this Agreement or any provision hereof.

 

89



--------------------------------------------------------------------------------

SECTION 10.6    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Agents or Issuing Banks and (ii) the
reductions of the Letter of Credit Commitment of any Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 10.7    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.8    Right of Setoff. If an Event of Default shall have occurred and
be continuing and the Obligations of Borrower shall have been accelerated, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of each Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Any Lender exercising its right of
setoff pursuant to this Section 10.8 shall provide prompt written notice to the
Administrative Agent of the occurrence of such setoff, the amount of such setoff
and any other material details of such setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

90



--------------------------------------------------------------------------------

SECTION 10.9    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 10.9(a), THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. LETTERS OF CREDIT ISSUED PURSUANT TO THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK OR THE LAW SPECIFIED IN THE PRE-APPROVED LC FORMS AND EITHER
THE “INTERNATIONAL STANDBY PRACTICES 1998” (“ISP 98”) PUBLISHED BY THE INSTITUTE
OF INTERNATIONAL BANKING LAW & PRACTICE, INC. OR THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS 600 (“UCP 600”) (OR SUCH LATER VERSION OF ISP
98 OR UCP 600 AS MAY BE IN EFFECT AT THE TIME OF ISSUANCE), AS SPECIFIED BY
APACHE AT THE TIME IT APPLIES FOR SUCH LETTER OF CREDIT.

(b)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE AGENTS, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THE FIRST
SENTENCE OF PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY

 

91



--------------------------------------------------------------------------------

PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

(e)    Each Additional Borrower designates, appoints and empowers Apache as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, service for any and all legal process, summons, notices and documents
which may be served in any action, suit or proceeding brought in the courts
listed in Section 10.9 which may be made on such designee, appointee and agent
in accordance with legal procedures prescribed for such courts, with respect to
any suit, action or proceeding in connection with or arising out of this
Agreement or any other Loan Document.

SECTION 10.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.11    Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective directors, officers, employees, agents
(acting in their capacity as such), advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority reasonably purporting to have jurisdiction over it,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any rating agency to the extent required by it or (iii) the CUSIP Service
Bureau or any similar organization to the extent required by it in connection
with this Agreement, (g) with the consent of Borrower, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section by any Person or (y) becomes available to any Agent, any Issuing
Bank, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. Prior to disclosing any Information
under clause (c) above, the Agent, the Issuing Bank or Lender required to make
such disclosure shall make a good faith effort to give Borrower prior notice of
such proposed disclosure to permit Borrower to attempt to obtain a protective
order or other appropriate injunctive relief. For purposes of this Section,
“Information” means all information received from Borrower or any of its
Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to any
Agent, any Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by Borrower or any of its Subsidiaries; provided that, in the case of
information received from Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

92



--------------------------------------------------------------------------------

SECTION 10.12    Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower to
a Lender or any Agent under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to such Lender or
Agent limiting rates of interest which may be charged or collected by such
Lender or Agent. Accordingly, if the transactions contemplated hereby would be
illegal, unenforceable, usurious or criminal under laws applicable to a Lender
or Agent (including the laws of any jurisdiction whose laws may be mandatorily
applicable to such Lender or Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document but subject to Section 2.12 hereof)
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document, it is agreed as follows:

(i)    the provisions of this Section shall govern and control;

(ii)    the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement by such Lender or Agent shall under
no circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to each Lender and the
Agent herein called the “Highest Lawful Rate”), and any excess shall be
cancelled automatically and if theretofore paid shall be credited to Borrower by
such Lender or Agent (or, if such consideration shall have been paid in full,
such excess refunded to Borrower);

(iii)    all sums paid, or agreed to be paid, to such Lender or Agent for the
use, forbearance and detention of the indebtedness of Borrower to such Lender or
Agent hereunder or under any Loan Document shall, to the extent permitted by
laws applicable to such Lender or Agent, as the case may be, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the actual rate of interest is uniform throughout
the full term thereof;

(iv)    if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender or Agent,
exceeds that amount which would have accrued at the Highest Lawful Rate, the
amount of interest and any such fees or compensation to accrue to such Lender or
Agent pursuant to this Agreement shall be limited, notwithstanding anything to
the contrary in this Agreement or any other Loan Document, to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to such Lender or Agent
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement or such other Loan Document, as
the case may be, and such fees or compensation deemed to be interest

 

93



--------------------------------------------------------------------------------

equals the amount of interest which would have accrued to such Lender or Agent
if a varying rate per annum equal to the interest provided pursuant to any other
relevant Section hereof (other than this Section), as applicable, had at all
times been in effect, plus the amount of fees which would have been received but
for the effect of this Section; and

(v)    with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender or Agent would cause such Lender to charge Borrower a criminal rate of
interest, the Lenders and the Agents agree that they will not require the
payment or receipt thereof or a portion thereof which would cause a criminal
rate of interest to be charged by such Lender or Agent, as applicable, and if
received such affected Lender or Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.

SECTION 10.13    Joint and Several Obligations. Each Borrower has determined
that it is in its best interest and in pursuance of its legitimate business
purposes to induce the Lenders to extend credit to Borrowers pursuant to this
Agreement. Each Borrower acknowledges and represents that the availability of
the Commitments and Letter of Credit Commitments to each of Borrowers benefits
each Borrower individually and that the Loans and Letters of Credit made will be
for and inure to the benefit of each of Borrowers individually and as a group.
Accordingly, Apache shall be liable (as a principal and not as a surety,
guarantor or other accommodation party) for each and every representation,
warranty, covenant and obligation to be performed by Borrowers under this
Agreement and the other Loan Documents, and Apache acknowledges that in
extending the credit provided herein the Agents and the Lenders are relying upon
the fact that the Obligations of each Borrower hereunder are the obligations of
Apache. Notwithstanding any other provision of this Agreement to the contrary,
each Borrower, other than Apache, shall be severally, and not jointly, liable
for all Obligations incurred by such Borrower under this Agreement. The
invalidity, unenforceability or illegality of this Agreement or any other Loan
Document as to one Borrower or the release by the Agents or the Lenders of a
Borrower hereunder or thereunder shall not affect the Obligations of the other
Borrowers under this Agreement or the other Loan Documents, all of which shall
otherwise remain valid and legally binding obligations of the other Borrowers.

SECTION 10.14    USA PATRIOT Act Notice. Each Lender and Issuing Bank that is
subject to the USA Patriot Act and the Administrative Agent (for itself and not
on behalf of any Lender or Issuing Bank) hereby notifies each Borrower that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the USA Patriot Act.

SECTION 10.15    NO FIDUCIARY DUTY. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower and/or its Affiliates.
Each Borrower agrees that nothing in the Loan Documents will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary duty between any
Lender, on the one hand, and such Borrower

 

94



--------------------------------------------------------------------------------

or its Affiliates, on the other. Each Borrower acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and Borrower, on the other, and (ii) in
connection with the transactions contemplated by the Loan Documents, (x) no
Lender has assumed an advisory or fiduciary responsibility in favor of any
Borrower or its Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) (irrespective of
whether any Lender has advised, is currently advising or will advise any
Borrower or its Affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Agent and Lender is acting solely as principal and not as the agent or
fiduciary of any Borrower or its Affiliates. Each Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated by the Loan Documents.

SECTION 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.17    NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APACHE CORPORATION By:  

/s/ Stephen J. Riney

Name:   Stephen J. Riney Title:   Executive Vice President and Chief   Financial
Officer

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and as a
Lender

By:

 

/s/ Debra Hrelja

Name:

  Debra Hrelja

Title:

  Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, as an Issuing Bank and as a Lender
By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 3



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Co-Documentation Agent, as an Issuing Bank and as a Lender
By:  

/s/ Tariq Masaud

Name:   Tariq Masaud Title:   Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 4



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Co-Documentation Agent, as an Issuing Bank and as a
Lender By:  

/s/ Emilee Scott

Name:   Emilee Scott Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 5



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Co-Documentation Agent, as an Issuing
Bank and as a Lender By:  

/s/ Benjamin Halperin

Name:   Benjamin Halperin Title:   Managing Director, Oil and Gas

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 6



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Co-Documentation Agent, as an
Issuing Bank and as a Lender By:  

/s/ Sherwin Brandford

Name:   Sherwin Brandford Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Documentation Agent, as an
Issuing Bank and as a Lender By:  

/s/ Jeffrey Cobb

Name:   Jeffrey Cobb Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 8



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Co-Documentation Agent, as an Issuing Bank and as a
Lender By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 9



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Co-Documentation Agent, as an
Issuing Bank and as a Lender By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 10



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Co-Documentation Agent, as an Issuing Bank and as a
Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 11



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as an Issuing Bank and as a Lender By:  

/s/ Elizabeth Hunter

Name:   Elizabeth Hunter Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 12



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender By:  

/s/ Alfredo Brahim

Name:   Alfredo Brahim Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 13



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 14



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Sophie Billiard

Name:   Sophie Billiard Title:   Authorized Signatory

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 15



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 16



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Sanjeev Punjabi

Name:   Sanjeev Punjabi Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 17



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 18



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Juli Bieser

Name:   Juli Bieser Title:   Managing Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 19



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Lincoln LaCour

Name:   Lincoln LaCour Title:   Vice President

 

[SIGNATURE PAGE TO

2018 SENIOR REVOLVING CREDIT FACILITY]

S - 20